: AX
MOR A. ESPINOSA-GARRETA TESTIMONIO
Abogado - Notario de Lima
i Las Begorias 357.01. 98 San Isidro Cenit.
Jelotónics 221-6953, 442-3281 Fax: 441-20
: Esbait: respi ¿com pe Página
S y compe

oa BESO: CIENTO ONCE emos! er
MINUTA: CIENTO ONCE REG 020

MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA
La EXPLORAC ION Y EXPLOTACION DE
HIDRUCARBUKOS EN EL LOTE 7-1 QUE CELEBRAN
DE UNA PARTE PERUPETRO S.A. Y 0£ LA OTRA
PARTE SYNTROLEUM (PERU) HOLDINGS LIMITED,
SUCURSAL EL PERU Y BPZ ENERGY 1NC.,
SUCURSAL PERU; CON INTERVENCION DE
SYNTRÓLEUM CORPORATION, BP k ASSOCIATES
INC ESIERETLPILECEt eric rtesitrcritaneriooot

OO OA RO RD ROLLO
e

UNTRODUCG CIO Nis=las cfr oo ncanorocas ome
A

y
CIUDAD DE LIMA A LOS VEINF

130 MORAN, NOTARIA DE ESTA CAPITAL.

dzataias

azaéz

+ ANTONIO RODOLFO STUMPFLE BUIMARAES(DULER MANIFIESTA SER DE NACIONALI
ERUANA, DE ESTADO CIVIL; CASADO, DE RROFESION: INGENIERO, Y DOMICILIAR EN

CAPITA!
0E7722E3

DEBIDAMENTE - IDENTIFICADO COM BOUBENTO NACIOMAL DE TDENTIDAD MU:

DUISH EN ESTE ACTO DECLARA PROCEDER EN NOMBRE*Y REPRESENTACION DE nda
S.A,, CON RESISTRO UNICO DE CONTRIBUYENTE NUMERO 2019785044, CON DOMICILIO a
AV. LUIS ALDANA NUMERO 320, SAN BORJA, LIMA, EN SU CALIDAD DE EERENTE SENERAL **
Y QUIEN DICE. ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DEL ACUERDO DE
DIRECTORIO DE PERUPETRO NO 020-2002 DEL 10 (DIEZ) DE ABRIL DE*2002 (DOS MIL DOS)
CUE CORRE INSCRITO EN EL ASIENTO € 00026 DE LA PARTIDA N2-00259937 DEL REGISTRO
+ DE PERSONAS JURIDICAS DE CLIMA Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE
PERUPETRO S.A. N2 022-2002 DEL-26: (VEINTISEIS) DE ABRIL DE 2002 (D03 MIL DOS; Y
EL JECRETA SUPREMO NO 945-2002-EM PUBLICADO EL .25 (VEINTICINCO) DE ABCTUBRE DE
2007 (DOS MIL DOS), QUE- SE, INSERTAN. ==
DON; RICHARD Li PAYKE, DUIEN MANIFIESTA SER TE NACIONALIDAD; NORTEAMERICANO, DE
ESTADO CIVÍL: CASADO, DE PROFESION: INGEMIERO -QUIMIZO, Y DOMICILIAR EN ESTA
CAPITAL, DEBIDAMENTE IDENTIFICADO COM CARNET DE EXTRANJERIA NUMERO: Ni119859.====
DON: JORGE AUGUSTO PEREZ TAIMAN, MUIEN MANIFIESTA SER DE- NACIONALIDAD: PERUANA,

'SPINOSA-GARRETA
tario de Lima

San isidro - Central
-3961 Fax. 441-2045

TESTIMONIO

> AL RSTADO CIVIL: CASADO, DE PROFESION: ABOSADO, Y DOMICILIAR EN ESTA CAFITAL,
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACTONAL DE IDENTIDAD NUMERC: 06333650.==
QUIENES EN ESTE ACTO DECLARAN PROCEDER EX NOMBRE Y REPRESENTACIÓN DE SYNTROLEUM
PERU MULDINGS LIMITED, SUCURSAL DEL PERU, CON REGISTRO UNICO DE CONTRIBUYENTE
NUMERO 20503318286, COM DOMICILIO EN AVENIDA REPUBLICA DE PANAMA NQ 3531,
OFICINA 404, DEL DISTRITO SAN ISIDRO, DE LA PROVINCIA Y DEPARTAMENTO DE LIMA, Y
OUISHES DICEN ESTAR DEBIDAMENTE FACULTADES SESUN COMSTA DE LOS PODERES INSCRITOS
EN EL ASTENTO A 00002 Y A 09001 DE LA PARTIDA NIMERO 11327941, RESPECTIVAMENTE,
DEL RESISTRO DE PERSOMAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA Y CALLAO Y EM
EL ASIENTO NO A 09001 PE LÁ FARTIDA NUMERO 11447673 DEL REGISTRO PUBLICO DE
PIDIOCARDUROS Y EN EL ASIENTO NO A 00001 PE LA PARTIDA NUMERO 113281335 JEL DEL

REGISTRO PUBLICO DE HIDROCARBUROS. .=============
DON: LUIS RAFAEL Z0ESER NUREZ, OUIEN MANIFIESTA SER DE NACIONALIDAD: PERUANA, DE
ESTADO CiVIL: CASADO, DE PROFÉBION: INGENIERO QUÍMICO, Y DOMICILIAR En CANAVAL
FOREYRA NA 425, DF, El. E oso, DEBIDAMENTE IDENTIFICADO CON DOCUMEN
DE IDENTIDAD NUMERO: Waz: .>
putzn Jn ESTE ACTO DECLARA PROCEDER, ¿EN NOMBRE Y REPRESENTACION DE BPZ ENER
INC/ SUCURSAL PERU, CON REGISTRO de ne CONTRIBUYENTE NUMERO 20503238463,
ICILIO EN LA AVENIDA CANAVAL Y HOREYRA NUMERO 425, OFICINA 81, DEL LISTR
E SAN ISIDRO, DE LA PROVINCIA Y OÉPARTAHENTO DE LIMA, Y QUIEN DICE ES
DEBIDAMENTE FACULTADO SEGUN CONSTA DE gs penes QUE SE INSERTAN Y QUE

ENCUENTRAN EN TRAMITE DE INSERIPCION ANTE EL e Ai DE PERSONAS JURIDICA:
LA OFICINA REGISTRAL DE LIMA Y CALLAO Y “BATE El REGISTRO PUBLICO DE
PIDRCOCARSUROS.
DON: JORGE AUGUSTO PEREZ TAIMAN, E
ANTERIORIDAD.=
QUIEN EN ESTE ALTO DECLARA PROCEDER EN NUMBRE Y REPRESENTACIÓN DE SYNTROLEUM
CORPORATION, CON DOMICILIO EN 1350 SOUTH BOULDER, SUITE 1100, TULSA, OKLAHOMA
741159-3295, EETADOS UNIDOS DE AMÉRICA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO
SESUN CONSTA BE LOS PODERES INSCRITOS EN El ASIENTO A 00001 DE LA PARTIDA NOS
11337270 DEL REGISTRO DE PERSONAS CURIDICAS PE LA OFICINA REBISTRAL DE LIMA Y

CALLAG.=
DON LUIS RAFAEL ZOEBER NUÑEZ, CUYAS GENERALES DE LEY MAN SIDA CONSIGNADAS CON
ANTERIORIDAD, ======= -
DUIEN EN> ESTE ACTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACIÓN DE BPZ 4
ASSOCIATES, INC. , TEXAS

==mm=e==

RAMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begonias 552 (1. 32 San Isidro - Central
Telefónica 221-8359, 442-3261 Fox: 441-2015
Emaii: respinosag8Bnotariareg.com pe Página
$ Web. www.notarisreg.com.pe
US. ESTADOS UNIDOS DE AMÉRICA, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SESUN
CONSTA DE LOS PODERES NUE SE INSERTAN Y QUE SE ENCUENTRAN EN TRAMITE DE
INSCRIPCION ANTE El REBISTRO DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O

SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DE LA OFICINA RESISTRAL TE LIMA Y

TESTIMONIO

CALLAO sims=o=ze=2=<2

PLE 1E9 EFECTUADO SE LO DLE DOY FE Y ME ENTREGAN UNA MINUTA QUE ARCHIVO EN
RESPECTIVO BAJO El NUMERO DE ORDEN CORRESPONDIENTE Y CUYO TENOR

ARA NOTARIO DOCTORA CECIÉJIA HIDALGO MORAN:

váse usted. extender e su' Registro de Escrituras Públicas una en la que

lonste' la Modificación del Cóntrato de Licencia para la Exploración
Esplotación de Hidrecarburos sk e ote 2-1 que celebran. de una parte PERUPETA
S.fh. con Registro Unica de contro fla tes N* 20196795044, con doricilio en A
Luis Aldana N* 320, San Borja, Limas bidamerte representada por su Gere

y Ia
General (21, señor Antanio Rodcife cu pfle Guiaaraes, ¡identificado

ALHIDALGOO MORAN

Dccumento Nacional de Identidad N” 772263, autorizado según Acuerdo
Directorio. de PERUPSTRO:N* 020-2002 del 0 dq abril del 2002 que corre insc
en la Partida Electrónica NO 00259937, Asientasf0002ó del Registro de Persh

Juridicas de la Úfitina Reoistral de Lima y ao y de conformidad Co

Acuerdo de Directorio de PERUPETRO N* 1/022-2002 del 26 (veintiseis) de abril
del 2002 idos mil dos) y <l Decreto Supreao N” 945-2002-EM publicado el 25

ivei ineu) de octubre del 2002 (dos aii dos). los mismos que usted señor
Notario se servirá insertar, a quien en adelante se le dencminará PERUPETRO, y
de la otra parte SYNTROLEUM (PERU) HOLDINGS LIMITED, SUCURSAL DEL PERU, con
Renistra Unico de Contribuyentes N*' 20503316284, con domicilio en Av. República
de Panamá N” 3921, Uficina 404, San Isidre, Lima, inscrita en la Partida N"
11327941 del Registro de Personas Juridicas da la oficina Registral de Lima y
Callao y en la Partida N2 11328133 del Libro de Contratistas de Operaciones del
Registro Público, de Hidrocarburos, debidamente representada por su Gerente
General el señor Richard -L. Payne, identificado con Carné de Extranjeria N*
N1:5659, según poder inscrito en el Asiento A90002 de la Partida N” 11327941 del
Registro de Perscnes Jurídicas de la Oficina Registral de Lima y Callao y en el

fsiento 4 00001 de la Partida NQ 11447573, del Registro Público de
DA L kad:

RAMONA ESPINOSA -DARRETA |
Abogado - Notario de Lima

Las Begorias $2 £ 29 San Isidro - Central

Talelónica 22146353, 242-3261 Fax 441-2045

Email respinosagBnotariareg.com. po Página

+ <> Web.wwwnolaiareg.com.pe

TESTIMONIO

carkburas,-y por su Mandatario Macional el señor Jorge Aug

¿to Pérez Tazaean,

identificado con Docunento Nacional de Identidad N* 05357£50, autorizado según
“peder inscrito en el Asiento A09001 de la Partida NM” 11327941, del Registro de
Personas duridicas de la Oficina Reozstral de Lima y Callao y en el Asiento
£cooct de la Partida Xx” 1132€£133 del Pegistro Público de Hidrocarburos y  EP2
ENERGY INC,, SUCURSAL PERU com Registro Urico de Contribuyentes N* 20503239453
corn doszcilia €n Av. Canaval y Moreyra N2.425, Oficina Si, San Isidro, Lima.
inscrita en la Partida NO 11322211 del Registro de Personas Juridicas de la

Oficina Registr de Lima y Callao, y en la Partida NP 11328132 del Libro de

Cortratistas A Coeraciones del Registro Público de Hidrocarturos, debidamente

7
representa) por su Gerente General, el señor Luis Rafael Zlueger Muñez,

A
itentifidalo con Docunetép Nacional de Idertidad N2 08212579, según poder que

cade
ervzrá insertar y “que se encuentra en trámite de inscripción ante el

12 de Perennas Jurígicágde la Oficina Fegistral de Lima y Callao y ant
Registro Público de His ró rturos;3 con la intervención de SYMTROLEU
RPURATION, con domicilio dor 1óS0, South Boulder, Suite 1100. Tulsa, Oklahcm
Y 7119-3295, Estados Unidos de et as debidamente representada por el señ
¿oros Auguste Pérez Taiman, idan Gpo con Decumente Nacional de Identidad
0£353550, facultado según poder que AE icuentra inscrito en el Asiento A 0090
de la Pártida NO 21337230 del Regígtro,de Pcteres otorgados por Sociedad
Constituidas p Sucursales establecidas Y BeErtramiero de la Oficina Regist

de Lisa y Callao, como Sarante Corporativo PSYNTROLEUM PERU HOLDINGS LIMITED,

SUCURSAL DEL PERU y con la intervención de Pta ASSOCIATES INC., con domicilio

er 11599 Katy Freeway, Suzte 560, Houston, Texas 77079, Estados Unidos de

ESP
RAMÓN 00: NOTARIO DELIMA

América, debidamente representada por el señor luis Rafael Zueger Nuñ

identificado con Decumento Nacional de Identidad N2 082125759, facultado secún
poder que Ud. se servirá insertar y que se encuentra en trámite de inscripción

en el Registro de Personas Juridicas de la Oficina Registral de Lima y Callao;

er los térsinos y cendiciones que constan en las cláusulas siguientes:==
MODIFICACION DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE
. HIDROCARBUROS EN EL LOTE 2-1
CLAUSULA PRIMERA==== =

3.1 PERUPETRA 3.4. (PERÚUPETRO!) con Syntreleua Peru Holdings Limited, Sucursal
del Perú y” BPZ Energy Inc., Sucursal Peru, celebraron un Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el ¡ote 1-

1, len adelánte CONTRATO, ubicado Costa afuera en el Mar Territorial
RAMON A. LSPINOSA-GARRETA
Abogado - Notario de Lima TESTIMONIO
Las Begonias 552 0. 69 San Isidro - Centra!
Telefónica 221-6353, 442-261 Fax; 441-2045
Email: respinosagfMnotarareg com pe Página
be Web. www.notañareg.com.pe

—_—_——

DACLaCOo plazo contractual a partir de la Fecha de Primera Modificación, el

rual será de aplicación hasta que el Factor "R" ses ¿qual a uno
punto tres (1.3). Luego de que el factor "R" haya alcanzado un valor
mayor a uno punto tres (1.3), los porcentajes de regalia a aplicar
serán los establecidos =n la Tatla 1 del acápite £€.3, sin ningún
tipo de descuenta, aún en 21 caso que el factor “"R" luego de
alcanzar valoras superiores a uno punto tres (1.3), adquiera valores

inferiores al misac. PERUPETRO podrá aprobar la extensión del plazo

en caso de existis razones detidamente justificadas.========
En rangún caso la regalia a aplicar luego del descuento establecido
en el párrafo anterior podrá ser inferior a trece punta ocho por

cierto 113.22)".

correspolfitientes al Registro Público de Hidrocarburos para su inscripción.===

de enera deli2 Fldos mil tres).
IXUACION CUATRO FÍGUAS ALESTBLES. ===
MQIZADA LA PRESENTE MIRA POR EL DOCTOR AUGUSTO ASTORGA PHILIPPON, ABOGAD

Lima

CAROLA CECILIA HIDALGO MORAN, NOTARÍA, DE: IMA, CERTIFICO: QUE HA TEMIDO
VISTA El DECRETO SUPREMO N9 045-200 2El FRUSLICADO EN El DIARIO OFICIA
PERUANO, EN SU EDICION DEL DIA VIERNES 25 DE TUBRE DE 2002 - NO
PASINA 231996, CUYO TENOR LITERAL TRANSCRIBO A CONTINPACION:=
DECRETO SUPREMO ==
NO 045-2002-EM=========
EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO; ================
38. POLITICA DEL GOBIERNO PROMOVER EL ' DESARROLLO DE LAS ACTIVIDADES
JETIBLES

'ADO - NOTARIO DE LIMA

SOBRE LA BASE DE LA LIBRE COMPETENCIA:
PLE, POR LEY NS 26221, LEY ORBANICA DE HIDROCARBUROS, SE NORMA LAS ACTIVIDADES
DE HIDROCARBUROS EN El TERRITORIO NACIONAL ¿=
QUE, MEDIANTE DECRETO SUPREMO NO 052-2001-EM, DE FECHA 13 DE NOVIEMBRE DE 2001,
SE APROBO El —COMTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE
PIDRICARDUROS EN El LOTE 2-1, UBICADO COBTA AFUERA EN El MAR TERRITORIAL PERUANO

7 SA-SARMETA ]
.Abogaco - Notaria de Lima TESTIMONIO

sido med
61 Fax 441-2045

eruáno correspondiendo a la costa de las Provincias de Zarumilla, Tumbes
y Contralmirante Villar del Departamento de Tumbes y Télara del
Defartamente de Piura, el mismo que conforme a ley fuera aprobado or
Decreto Supremo No. 952-2001-EN y elevado a Escritura Pública con fecha 70
tr noviertre de 2601, ante Notario Público de Lima Dra. Cecilia Hidalgo, e

inscrifjo enel Asiento ADON1 de la Partida No. 11355079, del Libro de

Contratos y, Derechos . Petroleros del Registro Público de

so=s===
enoresa Syntroleus Peru Hoidinos Limited, Sucursal del Peri, solicitó

ediante carta de fecha B de enero de 2002 , la modificación del CONTRATO,

Peru Holdings (Jñite8, ucursa! del Perú, la varantia corporativa

ararace en el Anexo "DA? sáñalada en el acápite 3.11 del CONTRATO.

22 Irterviene BP1 % Associates,

Inc., Sucursal Peru, la E. corporativa que aparece en el Anexo "D
ide!

oxirato

A >==3'

Mc., para ratificar en favor de EP2 Ene

señalada en el acácito 3.1
CLAUSULA TERGERA=a
Para efectós de reriesar lo bio en las. cláusulas precedentes,

necesario

aodificación las demás cláus

contractual, asnteniéndose vigentes y HE

acápites, subacápites y anexos del CONTRA “4 EZ

Las Partes han acordado introducir en el CO! bol ad modificaciones o agregados
Ela

gue se indican a cóntinuación:

“dl figregar el acápite 1.53, el cual quedará redactado de la siguiente manera:

La

"1,53 Fecha de Primera Moditicación*==
Es. el 23 de enero de 2003, fecha en la que se suscribe la presente
sodificación del Contrato. de Licencia gara la Expleración y
Explotación de hidrocarburos en el Lote 1-1 aprobada por becrete

Supreao No 043-2002-EM”

2.2 «Auregar el acápite 8,19, el cual quedará redactado de la siguiente manera:
“8.10 cs portentajes de regalia aplicables a Petróleo, tendrán un
cescuento de treinta por ciento (30%), siempre que el Contratista

haya realizada una Declaración de Descubrimiento Comercial de

Petróleo dentro de los cuatro (4) -prímeros años de vigencia del
' PAMON A. ESPINOSA-GARRETA
Abon+ds - Notario de Lima

Las Begonias 552 OL 30 San Isi

Teletónica 221-6353, 442-2451

TESTIMONIO

>» a GARSSPONDIENDOS A LAS COSTAS DE LAS PROVINCIAS DE ZARURILLA, TUMBES Y
CONTRALMIRAN,) VILLAR DEL DEPARTAMENTO DE TUMBES Y TALARA DEL DEPARTAMENTO DE
eruza, SUSPÍÁTA POR PERLPETRO S.f. CON SYNTROLEUM PERU HOLDINGS LIMITED,

PERU Y BPZ ENERGY TNC., SUCURSAL PERU¿=

RTICULE 12 TZ LA LEY N2 26221, LEY ORGANICA DE HIDROCARBUROS,

A POR LA LEY NQ 273777, LEY DE ACTUALIZACION DE HIDROCARBUROS, DISPONE

CONTRATOS, UNA VEZ. APROBADOS Y SUSCRITAS, SOLD PODRÁN SER MODIFICADOS

POR) UERDO ESCRITO ENTRE LAS PARTES, MODIFICACIONES QUE SERAN APROBADAS POR

RÉTO SUPRENO, REFRENDADO POR LBS MINISTROS DE ECONOMIA Y FINANZAS Y DE

ELCUREAL
PLE, El

E, MEBIANTE CARTA. S/N DEP EECHA 8 DE ENERO DE 2002, EL CONTRATISTA EDLICITA A
ERUPETRD S.A. LA MODISTCACÍON DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN qY
EXPLOTACION DE+ HIDROCARBUROS EN EL LOTE 2-13
PLE, LAS PARTES MAN ACORDADO SAPO IFICACION REFERIDA EN El PARRAFO PRECEDENTE |!£
EFECTOS DE INCLUIR La RATIFICARIÓNADE LAS GARANTIAS CORPORATIVAS EN El CONTRA
ASI COMI LA REDUCCION EN UN Y: ye LOS PORCENTAJES DE RESALIA PARA PETRO
ESTABLECIDOS EN LOS CONTRATOS 103 0uE MO SE HAYA EFECTUADO DESCUBRIMIE

LE, EL DIRECTBRIO DE PERUPETRO S.A. on ACUERDO N9 022-2002, DE FECHA 26
AEFIL TE 2002, APROSO-El PROYECTO De don TRICACION DEL CONTRATO DE LICENCIA

LA EXPLORACIÓN Y -EXPLOTACION DE HIDAÓCARBUROS EN EL' LOTE 2-1, A EFECTOS

aá=a==ta=

ERCIAL DE

E
a

INCORPORAR LAS MODIFICADIDMES REFERIDAS EN EL PARRAFO PRECEDENTE, ELEVANDULO
PONER EJECUTIVO PARA SU CONSIDERACIÓN Y RESPECTIVA APROBACION:
DE CONFORMIDAD CON 10 SISPUESTO EN LOS HUMERALES 5) Y 24) DEL ARTICULO 1182 DE
LA CONSTITUCION POLITICA DEL PERU Y LA LEY MY 26221, LEY ORGANICA BE
HIDROCARBUROS, MODIFICADA POR LA LEY N2 273777, LEY DE ACTUALIZACION DE

ABOGADO - NOTARIO DE LIMA

RAMONA, ES.

FIDRICARDUROS1========

ARTICULO 10. APRUEBASE LA MODIFICACION DEL CONTRATO DE LICENCIA PARA La
EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN El LOTE 2-4, APROBADO MEDIANTE
DECRETO SUPREMO NO 052-2001-EM, PARA LÚS FINES A QUE SE REFIERE LA PARTE
COMSIDERATIVA DEL PRESENTE DECRETO SUPREMO, A-CELEBRARSE ENTRO PERUPETRO S.A. Y
6% EMPRESAS SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL PERU Y BPZ ENERGY
INT., SYÉURSAL “DEL PERU, ==========
ARTICULO 20," AUTORIZASE A PERUPETRO S.A. A SUSCRIFIR CON SYNTROLEUM PERU

A
RAMON A. ESPINOSA-GARRETYA

Abogado - Notario de Limá
Las Begonias 552 Ol. 36 Saw Isidro - Central TESTIMONIO
Telefónica 22146353, 442-3481 Fax: 441-2045
Email: respinosagfBnotaria;eg.com.pe Página
Web www.notariareg.com.pe

DAL ONLDNBS LIMITED, SUCURSAL DEL PERU Y BPZ ENERGY INC., SUCURSAL PERU LA
MODIFICACIÓN DEL CONTRATO DE LICENDIA PARA LA EXPLORACIÓN Y EXPLOTACION DE
RIDRGCARBUROS EN EL LOTE 2-1 QUE SE APRUEBA EN EL ARTICULO PRECEDENTE.==
ARTICULO 30.- El PRESENTE DECRETO SUPREMO SERA REFRENDADO POR El MINISTRO DE
ECONOMIA Y FINANZAS Y POR El MINISTRO DE ENERGIA Y MINAS. =======================
DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS VEINTITRES DIAS DEL MES DE OCTUBRE
PEL ARO DOS MIL DOS, ========
ALEJANDRO TOLEDO==
PRESIDENTE CONSTITUCIONAL DE
JAVIER SILVA RUETE======
MINISTRO DE ECONOMIA Y FINANZAS==
JAIME QUIJAMDRIA SALON pos nn
FINIETRO DE ENERGIA Y MINAÍ=====
16879===== = e
AS1 CONS DEL DOCUMENTO uf MES TENIDO A LA VISTA AL QUE ME REMITO EN CA

Y A SOLICITUD DE Papas reRESADA EXPIDO LA PRESENTE COPIA CERTIFICA

ES DIAS DEL MES DE ENERO DEL DOS MIL TRES.

S==ME25=2=

222

- pal
A

RANSCRIPCION============
PONGO EN SU CONOCIMIENTO QUE EN LA SESPONNL 10-2002, REALIZADA El DIA 2

ABRIL DE 2002, El DIRECTORIO ADOPTÓ EL ACUERDA ATGUTENTE:=
APRUEBAN PROYECTOS: DE MODIFICACIÓN DE CONTRATOR-DE LICENCIA PARA LA EXPLORACION
Y EXPLOTACION DE HIDROCARBUROS EN LOS LOTES 31-E, 34, 35, 39, 87, 99, XII, XIV,
XVI Y 2-=1,===w
ACUERDO DE DIRECTORIO NO -022-2002=
SAN BORFA, 26 PE- ABRIL DEL 2002=
VISTO EL MEMORANDO NI PYNC-00061-2002, DE 0S DE ABRIL DEL 2002, POR El QUE SE
ETE A CONSIDERACIÓN DEL DIRECTORIO LOS PROYECTOS DE MODIFICACIÓN DE LOS
CONTRATOS DE LICENCIA PARA LA EXPLERACION Y EXPLOTACION DE HIDROCARBUROS EN LOS
LOTES -T1L<E, 34, 35, 39, 07, 99, XTL, XIV, XVI Y 2-13 Yy===
CONSIDERANDO p=e=====e======ee===
s POR ACUERDO” DE DIRECTORIO N2 D/077-2001, DE 30 DS ECTUBRE DEL 2001, SE
APROBARON: LOS "LINEAMIENTOS PARA IMPULSAR LAS ACTIVIDADES DE EXPLORACIÓN DE
HIIRICARDUROE*¿=

"e

RABMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima TESTIMONIO
Las Benonias 532 Of. 39 San Isidro - Centro!
Telefónica 221-6353, 442-3261 Fax: 441-2045
Email: respinosagInotarioreg.com pe Página

O SE OMECIANTE ACUERDO DE DIRECTORIO NO D/082-2061, DE 14 DE NOVIEMBRE DEL 2001,
SE APROBARON LOS LINEAMIENTOS Y El PROCEDIMIENTO PARÁ LA APLICACION DEL SISTEMA
DE UNIDADES DE TRABAJO EXPLORATORIO, DETALLADO EN EL ANEXO NY 1 DEL CITADO
ACUERDO, PARA SER DS APLICACIÓN EN LOS PROCESOS DE CONTRATACION, ASI COMO EN LOS
CONTRATOS YÁENTES PREVIA MODIFICACIÓN DE ACUERDO A LEY¿=
CESARIC INCERPORAR LAS MEDIDAS E INCENTIVOS APROBADOS POR El
TENIENDO EN CUENTA QUE PERUPETRO S.6. Y LOS CONTRATISTAS DE LOS
34, 33, 39, 87, 99, ATI, XIV, RUT Y 2-1, HAN LLEGADO A UN ACUERDA A
MODIFICAR LOS CONTRATOS DE LICENCIA VIGENTES POR LOS MENCIONADOS LOTES,
PROPOSITO DE PROMOVER E IMPULSAR LAS ACTIVIDADES EXPLORATORIAS
CONFORME SE ESTABLECE EN El ARTICULO 120 DE LA LEY M2 26221, LEY ORGANICA
ATDROCARBUROS, LOSOLSONTRATOS UNA VEZ APROBADOS Y SUSCRITOS SOLE PODRAN SER

FINANZAS Y DE ENERGIA Y MINAS;
QUE, SE CUENTA CUM El SUSTENTIOTECNICO CORRESPONDIENTE, CONTENIDO EN El INFOR
PYHC-00080-2002, DE 05 DE ABRIL ÚBL 20025 =========
DUE, ASIMISMO, SE CUENTA COM Ma FAVORABLE DE LA DIVISION DE ASESOR
JURIDICA; CONTENIDA EN”LOS nenónnukbs NOS. ASEZ-076-2002, DE 17 DE ABRIL
2002, Y ASEJ- 07442002, DE17 PE apa fLÓDEL 2002
DE CONFORMIDAD CON Lo ESTABLECIDO EN El “INCISO 0) DEL ARTICULO 450 DEL ESTAT
ECCIAL BE SERUPETRO S.A., APROBADO PCS: DE

EL DIRECTORIO. POR UNANIMICAD:=
ACORDO :=
1, APROBAR 108 PROYECTOS DE MODIFICACION DE LOS CONTRATOS SIGUIENTES:==
A. TE ¿ICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE MIDROCARBUROS EN EL LOTE 31-
E, A CELEBRARSE ENTRE PERUPETRO S.A. Y MAPLE PRODUCTION DEL PERÚ, SUCURSAL

2 ao oe 52"

PERUANA ¿S=====azezóme
2. IE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE MIDROCARBUROS EN EL LOTE 34,
A CELEBRARSE ENTRE PERUPETRO S.A. Y LAS EMPRESAS PEREZ COMPANC DEL PERÚ S.A,
REPSOL EXPLORACIÓN PERU, SUCURSAL DEL PERU, Y BURLINGTON RESOURCES PERU LIMITED,
SUCURSAL PERLANA.== :
€. DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN LA CUENCA
UCAYALI - LOTE 35, A CELEBRARSE ENTRE PERUPETRO S.A. Y LAS EMPRESAS REPSOL
EXPLORACTON PERU. SUCURSAL DEL PÉRU, PEREZ COMPANC DEL PERU S.f£. Y BURLINETON
RESGURCES PERU LIMITED, SUCURSAL PERUANA.=

RAMON A. FSPINOSA-GARRETA
Abogaño - Notario de Lima
Las Bagonias 552 Of. 39 San Isidro - Central
Telefónica 221-6353, 442-3261 Fax: 441-2045
Esnail: tespinosagflnotariarea.com.pe Pagina

Web. www.notariareg.com.pe
A A

TESTIMONIO

RESISTRO DE PERSONAS JURIDIC
BRAM

RA

Y DE DIRECTORIO NO 009-2002 DE FECHA 10/04/02 SE ACORDO ENCARGAR LA
ÍGENERAL DE PERUPETRO S.A. ANTONIO RODULED STUMPFLE EUIMARAES (DNI.
D0E77224 A PARTIR DEL DIA 16/08/02, OTORGAR PODERES Al INGENIERO ANTONIO
STUNPFLE ELIMARAES, EN SU CONDICION DE ENCARGADO DE LA SERENCIA GENERAL
BÁQUPETRO S.A. A PARTIR DEL DIA 16/04/02. ASI CONSTA DE LA COPIA CERTIFICADA

(numero 39663 ANTE EL NOTARIO DR. RICARDO FERNANDINI BARREDA EN LA CIUDAD
LIMA. EL TITULO FUE PRESENTADO El628/05/02 A LAS 08:52:19 AM HORAS, BAJO EL
2002-00098431 DEL TOMO SIARIO 0425, ¿DERECHOS: S/. 19,00 CON RECIBO NO
LIMA — 07/06/2002. ================2bl= 320 =
FIRXADO DRA. MILKA BORCIC SANTOS Arcotiranoon PUBLICO

INSERTO N9 alicia

DOCUMENTO.
PRIMER o
LA CONSUL ABSERITA DEL PERU EN HOUSTON, TEXAS, ESTADOS UNIDIS DE AMERICA QUE
SUSTRISE, CERTIFICA: DUE A FOJAS: TREINTA Y ECO KE
MUERO VEINTISIETE DE INSTRUMÉNTOS PUBLICOS DE ESTE CONSULADO GENERAL,
ENCUENTRA UNA DUE A LA LETRA DICE;
AÑO 2002.- NUMERO CIENTO SESENTIOCHO=
ESCRITURA PUBLICA DE RESISTRO DE MANDATO DE DIRECTORIO==
CTORGAN: BPZ % ASSOCIATES INC. Y BPZ ENEREY INC... DEBIDAMENTE REPRESENTADAS POR
MANUEL PABLO 2URIBA PFLUCKER==

RAFAEL TO0EGER MUÑEZ=S=
EN LA CIUDAD DE HOUSTON, TEXAS, ESTADES UNIDOS DE AMERICA, SIENDO LAS DIEZ DE LA
KARANA DEL DIA DIEZ DE DICIEMBRE DEL ARO 2092, ANTE MI MARÍA GABRIELA PORRAS
ALOR, CONSUL ADSCRITA DEL PERU EN ESTA CIUDAD. - COMPARECIERON LAS EMPRESAS
NCATIARERICANAS BPZ' E ASSOCIATES INC. Y BP2 ENERGY INC., LAS CUALES SE
ENCUENTRAN DEBIDAMENTE INCORPORADAS EN El ESTADO DE TEXAS, ESTADOS UNIDOS DE
RAMONA. ESFINOSA-GARRETA 1

Las Begonias 553 (1 36 Saa Isidro - Centrai
Talefóvica 2216353, 442-2201 Fax: 441-2043
Einañi: respinosaglnotoric:eg com pe Página
Web www.noteria:eq.com pe

A

o AU ÁdESDCA, CONTANDO TON EL NUMERO DE REGISTRO PARA BPZ % ASSOCIATES, INC. %
01:21820<003 DE FECHA 27 DE JULIO DE 19803 Y PARA BPZ ENERGY, INC, 4 500003325;
"dE FECHA 20 AGOSTO 2001, TAL COMO LO ACREDITAN CON LA CERTIFICACION EMITIDA POR
EL SECRETARIO DEL ESTADO DE TEXAS QUE SE ANEXAN AL PRESENTE DOCUMENTO PÚBLICO;
6nPAs EMPRESAS. DEBIDAMENTE REPRESENTADAS POR El SEROR MANUEL PABLO ZURISA
PELUCHER, DE ACUERDO ALAS DECISIONES DE DIRECTORIO DE AMBAS EMPRESAS, 18 DE
NOVIERRRE” DE 2002, LAS MISMAS QUE FORMAN PARTE DE LOS ANEXOS DE LA PRESENTE
ITURA PÚBLICA: EL SEÑOR MÁMUEL PABLO ZURIGA PFLUCKER, EN Su CALIDAD DE
PRESIDENTE DE BPZ 4% ASSOCIATES INC. Y DE DPZ ENERBY INC., ES CIUDADANO PERUAND,
FAYOR DE EDAD, IDENTIFICADO CON LIERETA ELECTORAL NUMERO CERO, SEIS, CUATRO,
SIETE, CINCO, SEIS, «CUATRO, UNO; DE ESTADO CIVIL SOLTERO; EMPRESARIO, CON
DOMICILIO EN CUATRO, DÓS, DOS, SEIS CASSIDY PARK LANE, KATY, TEXAS, ESTADO
UNIIOS DE ANERÍCAS EL COMPARECIENTE ES INTELIGENTE EN EL IDIOMA CASTELLANO
PRCCEDIENDO DICHO CIUDADANOSCON PLENA LIBERTAD PARA CELEBRAR CONTRATOS Y PLA
TOMOCIMIENTO DEL ACTO JURADA gue OTOREA, DE TODO LO QUE DBY FE, ASI Que
EJERCICIO DE SUS DERECHOS ÓMDRÉA UNA DE REGISTRO DE“ MANDATO DE DIRECTORIO,
LOS TERMINOIDE LA SIGUIENTE PINp TfR soe =s=m====
OR CONSUL GENERAL DELU PERU EN HOUSTON, SIRVASE USTED EXTENDER EN
DE ESCRITURAS PUBLICAS UNQ DEPOTORGAMIENTO DE PODER QUE OTORGAN Bf
TES INC. Y"BPZ ENERGY INC,. AMBAS SOCIEDADES COMETITUZDAS Y EXISTENT
cunsÁRNIDAD-CON LAS LEYES DEL ESTADO eE DEBIDAMENTE REPRESENTADAS PON) DON
VEL PABLO 2URIBA PELOCKER, IDENTIFICADO Edh LIBRETA ELECTORAL 06475641, Mesun

RINUTA.-

RESISTR

Abogado - Notario de Lima TESTIMONIO

NOTARIO DE LIMA

NA.

GADO

PROROBANTES DUE USTED SERMOR CONSUL SE SERVIRA INSERTAR; BAJO LOS TERMINOS Y
CONDICIONES SIGGIENTES:=
PRIMERO.- REDIANTE SESION DE DIREC?OPIO DE FECHA 19 DE NOVIEMBRE DE 2002, CUYA
JJSTED SEÑOR CONSUL SE SERVIRA INSERTAR, BPZ 4% ASSOCIATES 1NC. CTORGO
RES AMPLIOS A 108 SEÑORES FERNANDO ZIURISA Y RIVERO, MANUEL PABLO Z2UÑIER
PELGCKER, Y LUIS RAFAEL IDEGER MUÑMEZ, PARA QUE CUALESQUIERA DE ELLOS, EN NOMBRE
Y REPRESENTACION DE BPZ £ ASSOCIATES INC.. PUEDAN SUSCRIBIR CUALQUIER ACTO
CURIDICO DE CESION, MODIFICACION D CUALESOUIERA OTROS DECUNENTOS DE IND EAL
BLE SEAN NECESARIOS Y BUARDEN RELACION TON El CONTRATO DE LICENCIA CELEBRADO
CONJUNTAMENTE CON SU FILIAL BPZ -ENEREY INC., Y SU SUCURSAL EN £L PERU CON
SVNTROLEUM CORPORATION. SU FILIAL SYNTROLCUM PERU HOLDINGS LIMITED Y SU SUCURSAL
EN EL PERU, Y PERUPETRO 3.4. PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS
EN EL LOTE 2-1, UBICADO EN -El NOROESTE -DEL- PERU EN El 20CALO CONTINENTAL:
ENTENDIEMBOSE BUE LOS PODERES OTORGADOS SE -EXTIENDEN SIN RESERVA NI LIMITACIÓN

o

RAM
AB
TESTIMONIO

DAL a O LICENCIA PARÁ LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN LA CUENCA
PARARON - LOTE 39, A CELEBRARSE ENTRE PERUPETRO S.A. Y LAS EMPRESAS BARRETT
RESGURCES (PERU) CORPORATION, SUCURSAL DEL PERU, Y REPSOL EXPLORACION PERU,
SUCURSAL DEL PERU.============ >
E. DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOYACION CE HIDROCARBUROS EN El LOTE 87,
A CELEBRARSE ENTRE PERUPETRO S.A. Y LAS EMPRESAS ADVANTAGE RESOURCES SELVA, LLC,
SUCURSAL PERUANA, Y BURLINGTON RESOURCES PERU LIMITED, SUCUNSAL PERUANA.===
F. DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE MODROCARBUROS EN El LOTE 9%,
A CELEBRARSE ENTRE PERUPETRO S.A. Y PEREZ CMMPANC DEL PERU S.A.====
6. DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE MIDROCARBUROS EN EL LOTE
Y11, 4 CELEBRARSE ENTRE PERUPETRO S.A. Y PLUSPETROL PERU CORPORATION S.A.
FE. PE LICENCIA PARA ER “EXPLORACIÓN Y EXPLOTACION DE M:DROCARBUROS EN EL LOT

XIV, A CELEBRARSE majos, ed S.A. Y GM S.A

2. ENCARGAR A LA ADMINISTRACIÓN “ELEVE, LOS PROYECTOS DE MODIFI
CCNTRATOS, REFERIDOS EN El NUMERAL TO PRECEDENTE, AL MINISTRO DE ENER
MINAS. PARA SU CORRESPONDIENTE CONFOR 1

SLPREMO.

1

pS a

SUCURSAL DEL PERU, Y BPZ ENERSY se. sESUCURSAL PERU. E
,

3. ALTORIZAR AL GERENTE GEMERAL DE PERUPETRO. S.A. A SUSCRIBIR LA MODIFICACIÓN D
LES FEMTRATOS INDICADOS EN El NUMERAL 1. QUE ANTECEDE, UNA VEZ QUE SE HAVA]
EXPEDIDO LOS DECRETOS SUPREMOS OUE APRUEBEN LAS MODIFICACIONES DE CADA UND DE
LOS MENCIONADOS CONTRATOS. ==

=.

4. EJOMERAR AL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y APROBACION DE ACTA.
LO GUE TRANECRISO A USTED PARA SU CONCCIMIENTO Y DEMAS FINES.===
M BORJA, 29 DE ABRIL DEL 2002=

A FIRMA ILEGIBLE. SELLO QUE DICE: ANTONIO CUETD DUTHURBURU - PRESIDENTE DEL
TORIO - PERUPETRO S.A.=

DI
ENA. FIRMA TLEGIBLE. SELLO QUE DICE ISABEL

IN:S:ERT:O “NO
OFICINA REGISTRAL DE
PFICINA LIMA. ==

INSCRIPCION DE SOCIEDADES ANONIMAS=
RAMON A. ESPINOSA-GARRETA
Abogade - Notario de Lima
Las Eegorias 557 04 38 San Isidro - Central
Telefónica 221-6353, 442-5201 Fax 441-2045
Email: respinosagfOnolswiar=0.c:tm 7 Página

Web www.nolariares con: 14

TESTIMONIO

LS
SEGUNDO.- A SU VEZ, MEDIANTE SESION DE- DIRECTORIO DE FECHA 18 DE NOVIEMBRE DE
2002, CUYA ACTA USTED SEÑOR CONSUL GENERAL SE SERVIRA INSERTAR, BPZ ENERGY INS.
OTIRGÓ PODERES AMPLIOS A LOS SEÑORES FERMANDO ZUÑISA Y RIVERO, MANUEL PABLO
2UNIGA PFLGUCKER, Y LUIS RAFAEL Z0ÉGER MUREZ, PARA QUE CUALESQUIERA DE ELLOS, EN
NUMBRE Y REPRESENTACIÓN: DE BPZ ENERGY INC., PUEDAN SUSCRIBIR CUALQUIER ACTO
CURIDICO DE SI0%N, MODIFICACION Q CUALESQUIERA OTROS DOCUMENTOS DE INDOLE LEGAL
QUE SEAN ESARIOS Y GUARDEN RELACION COM EL CONTRATO DE LICENCIA CELEBRADO
COMJUNTAMÉNTE POR BPZ EMERGY, INC., Y SU SUCURSAL EN El PERU, CON SYNTROLEUM
CORPORAÍA ON, SU FILIAU SYNTROLEUN PERU HOLDINGS LIMITED Y SU SUCURSAL EN El
PERUPETRO S.A. PARÁ. LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EM EL
1-1, UBICADO EN ER NORDESTE —DEL PERU EN EL ZÓCALO CONTINENTAL:
NEISHDOSE RUE LOS e Md SE EXTIENDEN SIN RESERVA NI LIMITACIO

E
ERCERO.- POR SU PARTE, DEAD NECIO ACORDARON OTOREAR FACULTADES A LO
SEÑORES FERNANDO -7UÑNIGA Y R Ru: Y MANYEL ¿PABLO ZUXIGA- PFLICFER, PARA QL
CLALESQUIERA TE ELLOS PROCEDA A Í FRUMENTAR, SUSCRIBIR Y OTORGAR LOS DOCUMENT
NECESARIOS PARA FORMALIZAR. -9UE E 0 EN TAL SENTIDO, SUSCRIBE LA PRESEN
MINUTA DON MANUEL PABLO 2U51I9A PELObRER tonrorme A LAS FACULTADES CONTENIDAS
LOS INETRUMENTOS LESALES ANTES REFERIIÓS.
AGREGUE USTED EERGR CONSUL GENERAL LAS Venas CLAUSULAS DE” LEY, INSERTE
SIGUIENTE DOCUMENTACION. Y CURSE LOS PARTES) CORRESPONDIENTES AL REGISTRO LD

=====

A

-GARRETA

- NOTARIO DE LIMA

ABOGADO

PERSQMAS JURIDICAS DE LA OFICINA REGISTRAL dE Cima Y CALLAO; =
A. ACTA DE 10N DE DIRECTORIO DE -S5PZ 4 ASSGLIATES INC. DE FECHA 13 DE
ROVIERPRE DE 2002, MEDIANTE LA CUAL SE CONFIEREN LOS PODERES REFERIDOS EN LA
CLAUSULA PRIM

E. ACTA DE SESION DE DIRECTORIO DE BPZ ENERGY INC. DE FECHA ¿8 DE NOVIEMBRE DE
2002, MEDIANTE LA CUAL SE CONFIEREN LOS PODERES REFERIDOS EN LA CLAUSULA SEGUNDA.
TE LA PRESENTE, MINLTA.===========
HOLSTON, 22 DE MOVIEMBRE DE 2002;
(FIRFADO] POR BP7 4 ASSOCIATES ENC.. MANUEL PABLO 2UNIGA PFLOCKER, PRESIDENTE: Y
PCR.ERZ ENERGY INC. MANUEL PABLO ZURIGA PFLUCKER, PRESIDENTES
CONCLUSIAN.- FORMALIZADO EL INSTRUMENTO CON ARREGLO A LA MIMUTA QUE ANTECEDE, LA
CUAL DYEDA ELEVADA A ESCRITURA PUBLICA , YO MARIA GABRIELA PORRAS ALOR, CONSUL
AISCPITA DEL PERU EM HOUSTON, DOY FE DE 0UE HE CUMPLIDO CON-LO DISPUESTO POR LA
LEY DEL NOTARIADO DE LA REPUBLIDA DEL PERÚ TRANSCRIBIENDO LOS ARTICULOS SETENTA

RAMON A. ESPINOSA

RAMON A, ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Segonias 55% Of 39 San Isidro - Central
Telelcnice 2216253, 442-3261 Fax: 441-2645
Email: respinosagfnutarireg com pe Página
Web.www.nolarisieg 101 pe

q

AS nu a CUBTRO E SETENTA Y CINCA DEL CODIGO PROCESAL CIVIL.s=
INMSERTO: ARTICULO — SETENTICUATRO: DEL — CODIGO PRUCESAL.— CIVIL. FACULTADES
GENERALES.- LA —REPRESENTACION JUDICIAL CONFIERE AL REPRESENTANTE LAS
ATRIBUCIONES Y POTEETADES BENERALES QUE CORRESPONDEN AL PEPRESENTADD, SALVO
AQUELLAS PARA LAS. QUE LA-LEY EXIGE FACULTADES EXPRESAS. LA REPRESENTACION SE
ENTIENDE OTORSADA PARA TODO El PROCESO INCLUSO PARA LA EJECUCION DE LA SENTENCIA
Y EL CBBRO DE COSTAS Y COSTOS, LEEITIMANDO AL REPRESENTANTE PARA SU INTERVENCION
EN EL PROCESO Y REALIZACIÓN DE TODOS LBS ACTOS DEL MISMO, SALVO AGUELLOS QUE
REQUIERAN LA INTERVENCIÓN PERSONAL Y PIRECTA DEL REPRESENTADO.===
IMSERTO: ARTICULO. 'SETENTICINCO DEL CODIGO PROCESAL CIVIL. FACULTADES
ESPELTALES.- SE REQUIERE EL DTORGAMIENTO DE FACULTADES ESPECIALES PASA REALIZAR
TODCS LOS ALTOS DE DISPOSICION DE DERECHOS SUSTANTIVOS Y PARA DEMANDAR,
RECONVEMIR , CONTAR” DEMANDAS, Y RECONVENCIONES, DESISTIRSE DEL PROCESO Y DE
PRETENSILN. ALJAMNARSE Y La PRETENSION, CONCILIAR, TRANSIGIR, SOMETER A ARBITRA
LAS  PRETENSMÁNES CONTRQUERTIDAS EN ¿EL PROCESO; SUSTITUIR 0 DELESAR
REPRESENTAJÁDN  PROTESAL Y. paña LOS” DEMAS ¿ALTOS “QUE EXPRESE LA LEY.

OTORSAMIMNTO DE FACULTADES EspEciaLes SE RIGE POR El PRINCIPIO DE LITERALID

Z

$ PRESUME — LA EXISTENCIAS. DE FACULTADES —ESPECIALE TONFER

20 dea ss

28

e DO CONSTANCIA DUE ESTA ESCRI URA SE INICIA EN LA FOJA 035 Y CONCLUYE El

28 ñ _039 DEL LIBRO MUMERO VEINTISIETE DEL REGISTRO DE ESCRITURAS PUBLICA 1 8
CA

3 STE CONSULADO GENERAL DE LQ QUE DOY FE. CONCLUYE LA SUSCRIPCION DE si S

ESCRITURA PUBLICA EL DÍA DIEZ DE DICIEMBRE DEL AÑO DOS MIL DOS, (FIFMADO) P: <
BP2 4 ASSOCIATES INC., MANUEL PABLO ZURISA PFLUCKER, PRESIDENTE; Y POR És

EMEREY INC. MANUEL PABLO TUAIEA PFLUEXER, PRESIDENTE, ANTE MI MARIA GABRIELA

PORRAS ALOR (FIRMA) CONSUL ADSCRITA DEL PERU EN HOUYSTON.======
IN SELLO REDONDO DEL EONSULADO GENERAL DEL PERU EN HOUSTON. UN SELLO QUE DICE:
NRO. EE. ORDEN: CUATRO, OCHO, DOS, MUEVE; NRO. DE TARIFA: 7-A; DERECHOS:
DOSCIENTOS DOS SOLES CONSULARES.=
TIMIRES COMSULARES ADMERIDOS AL. LIBRO MATRIZ: TRES TIMBRES CINCUENTA, DOS
TIMBRES DE VEINTE, UNO DE DIEZ, Y UNC DE DOS SOLES CONSULARES==
SE EXPIDE El PRESENTE TESTIMONIO, EN SEIS FOLZ0S UTILES, DE ACUERDO A LEY, EL
*1ISMO QUE RUBRICO Y SELLO EN CADA UNA DE SUS FOJAS, EN LA CIUDAD DE HOUSTON,
ESTADOS UNIDOS DE AMERICA, AL DECIMO DIA DEL MES DE DICIEMBRE DEL 2002.=
UNA FIRMA ILEGIBLE. SELLO QUE DICE M. GABRIELA PORRAS - CONSUL ADECRITA.=
NE DE ORDEN 4L30======

=ám=z=:

RAMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begonias 552 Oí, 39 San Isidro - Central
Telefónica 221-6353, 442-3261 Fax: 441-2045

TESTIMONIO

vaio TAFIRA 22===
NZ vE
DERECHOS 178.008/C======
SELLO QUE DICE1 PEPUBLICA DEL PERU - CONSULADO GENE

SIETE TIMBRES CONSULAR
CUATRO SELLOS GUE DÁCEN: REPUBLICA DEL PERU
EGUSTON. ===
INSERT
DOCUMENTO .=

ACTA DE SES

1 Erz

ys

E===

E NOVIEMBRE DE DOS MIL DOS,
FICINAS DE LA SEDE SCCIAL DE LA COMPAÑIA, UBICADAS EN 11999

SIENDO

- NOTARIO DE LIMA ,

ACONTRABAN PRESENTES ELZDOCTOR FERNANDO ZUÑISA Y RIVERA, QUIEN ACTUO

CTDENTE, LOS SERORES MANUEL PÁBLO 2UÑIGA PFLUCKER Y HUBA HAY RDE EN
Pas

ETORES, Y EL DOCTOR MATTHEW L. BENSON, QUIEN ACTUO

CONFORME A-LEY, “SE DEDLARO ABIERTA” Fea Apra CuYg OBJETO PRINCIPAL ERH
PATIFICALION, PRECISION Y EN SU CASO LA EXTENSION PE LOS PODERES OTORGADO 4D

NA.
ABOGADO

de

NOMBRE Y REPRESENTACIÓN DE BP2 ENERGY INC. PARA LA SUSCRIPCI ON, AODIFICACION e:
CESION Y/0 CELEBRACION DE CUALESOUIERA OTROS ACTOS JURTDICOS RELACIONADOS CON ia
CONTRATO DE LICENCIA CELEBRADO CONSUNTAMENTE POR BPZ ENERGY, INC., Y SU SUCURSAL
EN EL PERU CON BPZ % ASSOCIATES INC., COM SYNTROLEUM CORPORATION, SU FILIAL
SYNTROLEUM PERU HOLCINES LIMITED Y SU SUCURSAL EN EL PERU, Y PERUPETRO S.A. PARA

LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 2- 1, UBICADO EN El
NORCESTE DEL PERE EN El ZOCALO CONTINENTAL.= =
DEBISAPENTE MOCIONADO Y SENTADO EN ACTAS, SE ALORDO LO SIGUIENTE
1. CTORSAR PODERES AMPLIOS EOMO EN DERECHO SE REQUIERA Y SEA NECESARIO A LOS
SEÑORES FERMANDO. ZUÑZER Y RIVERA, IDENTIFICADO CON LIBRETA ELECTORAL N2
06478792, MANUEL PABLO ZUNIGA PFLUCKER. IDENTIFICADO CON LIBRETA ELECTORAL NQ
04475641, Y LUIS RAFAEL ZUEGER NUÑEZ, IDENTIFICADO CON-DN1 NS 08212579, PARA QUE
SQUIERA DE ELLOS, HEN NOMBRE Y REPRESENTACION DE EP? ENERGY INC., PUEDA
BI CUALQUIER ACTO JURIDICO DE CESION, MODIFICACION £ CUALESQUIERA OTRO

CUA

DAL

RAMONA. ESPINOSA-GARRETA
Abogado - Notario de Lima TESTIMONIO
Las Begonias 557 O1. 39 San Isidro » Central

Telefónico 271-6353, 442-3261 Fax: 441-2045
Email: respinusagG) notaiareg.com.pe Página

RSCUSENTO DE INDGLE LEGAL QUE FUERA MECESARIO Y GUARDE RELACION CON EL CONTRATO
DE LICENCIA CELEBRADO CONJUNTAMENTE CON SU FILIAL BPZ ENERGY INC., Y SY SUCUREAL
EN EL PERÚ CON SYNTROLEUM CORPORATION, SU FILIAL SYNTROLEUM PERU MOLDINGS
LIMITED Y SU SUCURSAL EN EL PERU, Y PERUPETROD S.A. PARA LA EXPLORACIÓN Y
EJPLOTACION DE HIDROCARBUROS EN EL -LOTE 2-1, UBICADO EN EL MOROESTE DSL PERU EN
EL IOCALO CONTINENTAL; ENTENDIENDOSE QUE 10S PODERES OTORGADOS SE EXTIENMDEN SIN
PESERYA NI LIMITACIÓN ALGUNA.= = =

2. AUTORIZAR A LOS SEÑORES FERMANDO ZUÑISA Y RIVERA Y/O MANUEL PABLO 2UÑISA
PFLECKER, PARA QUE CUALESDUIERA DE ELLOS PROCEDA A INSTRUMENTAR, SUSCRIBIR Y
ORGAR LOS DOCUMENTOS, NECESARIOS PARA FORMALIZAR LOS ACUERDOS ADOPTADOS POR EL
PRESENTE DIRECTORIO. ====2== =

NC FPASIENDO CIRO A JO QUE DISCUTIR, EL PRESIDENTE DECLARD CERRADA LA SESION
SIENDO LAS 1120 4 NAGáNA DEL MISMO DIA
DR. FERNANDO Y A Y RI ¡Vego = PRESIDENTE DEL DIRECTORIO. UNA FIRMA ILEGIBLE
DIRECTOR. una FIRMA ILEGIBLE. =========

5

PP2 2 ASSOCIATES INC .====== +
SIENDI LAS 19:00 DE LA MARANA DEL DIA 189 DE NOVIEMBRE DE DOS MIL DOS, SE REMNIO

ió

oido ROL ia

EN LAS OFICINAS DE LA SEDE SOCIAL TE LA COMPAÑIA, UBICADAS EN 11999 KATY
FREZMAY, SUNTE 550, HOUSTON, ESTADO DE TEXAS, ESTADOS UNIDOS DE NORTEAMERICA, EL
DIRECTOR EPI 4 ASSOCIATES INC.=
SE SNCOMTRASAN PRESENTES EL DOCTOR FERNANDO ZURISA Y RIVERO, QUIEN ACTUO COMO

ESIDENTE, LOS EERORES MANUEL PABLO 21UÑIGA PFLUCKER Y HUSH HAY ROZ EN SU
CALIJAD -DE- DIRECTARES, Y El DOCTOR MATTHEN L. BENSON, QUIEN ACTUD COMO

SECRETARID.==
FABIENDO EL QUDRUM SUFICIENTE PARA SESIONAR VALIDAMENTE Y/G TOMAR ACUERDOS
CONFORME A LEY, SE DECLARO ABIERTA LA SESION CUYA OBJETO PRINCIPAL ERA LA
RATIFICACION. PRECISION Y EN. SY CASD LA EXTENSION DE LOS PODERES OTORGADOS EN
NOMBRE Y REPRESENTACIÓN. DE BPZ. k ASSOCIATES INC. PARA LA SUSCRIPCION,
YCDIFICACION, CESION Y/O CELEBRACION DE CUALESQUIERA OTROS ACTOS JURIDICOS
RELACIONADIS CON El CONTRATO DE LICENCIA CELEBRADO CONJUNTAMENTE COM SU FILIAL
BPZ ENERGY INC., Y SU SUCURSAL EN EL PERU CON-SYNTROLEUM CORPORATION, SU FILIAL

===

Da

RAMÓN Á, ESPINOSA CARRETA
Abogado - Notario de Lima
Las Beyonias 652.01 29 Saa Isidro - Central
Telefónica 221-6353, 447- yx: 441-2045
Ema; respinosacfonotariareg.com.pe Página
j Wieb.ww.notararey com pe
ru tas sas
SNTÉOLEUM PERU HOLEINES LIMITED Y SU SUCURSAL EN EL PERU, Y PERUPETRO S.A. PARA
LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARSUROS EN El LOTE 2-4, UBICADO EN E
MOPLESTE DEL PERU EN EL ZOCALO CONTINENTAL .===
DEBIDAMENTE MOCIORADO Y SENTADO EN ACTAS. SE ACORDO LO SIGUIENTE: ==
l. CTIRGAR PODEPES AMPLIOS COMO EN DERECHO SE REQUIERA Y SEA NECESARIO A Los
SEÑORES FERNANDO TUÑIGA Y RIVERO, IDENTIFICADO CON LIBRETA ELECTORAL NO
DESTETOR, MANYÉL PABLO JURIGA PELUCKER, IDENTIFICADO CON LIBRETA ELECTORAL MO
DESTSASS, Y/ÁVIS RAFAEL ZD£GER NUÑEZ, IDENTIFICADO CON DNI NO 08212579, PARA QUE
A DE ELLOS, EN NOMBRE Y REPRESENTACIÓN DE BP2 % ASSOCIATES INC.,
CRIZIS CUAÍMUIER ACTO JURIDICO DE CESION, MODIFICACION O CUALESQUIERA
SUMENTO DE iNDgLe LEGAL QUE FUERA NECESARIO Y GUARDE RELACION COM
TO DE LICENCIA CELEBRADO CONJUNTAMENTE CON SU FILIAL BP2 ENERGY INC.,
(RSAL. EM EL PERU CONS EYNTROLEUR CORPORATION, SU FILIAL SYNTROLEYM
DIMSS LIMITED Y 6 scudo. EN EL PERL, Y PERUPETRO S.A. PARA LA EXPLORA
Y EXPLOTACION DE NT contcarbipdS cen E EL LOTE 2-1, UBICADO EN El NORDESTE DEL
EN El ICLALO CONTINENTAL; ENTENDIENDOSE GUÉ LOS PODERES OTOPBADOS 5£ EXTIE
SIN RESERYA NT LIMITACIÓN ALGUÑIA,
2. AUTORIZAR A LOS” SERORES FÉ ANDOS ZURIGA Y RIVERO Y/9 MANUEL PABLO 71
PFLGCKER, PARA DUE TUALESQUIERA DÉ ELLOS PRLLEDA 4 INSTRUMENTAR, SUSCRIP
OTORGAR LOS DUCUMENTOS MEDESARIOS PARA FORMALIZAR LOS ACUERDOS ADOPTADOS POR
PRESENTE DIRECTORIO. =e=8========== :%

TESTIMONIO

CUALESQU?

aioibzoros=a=9==
NC HABIENDO OTRO ASUNTO OLE DISCUTIR, ELPRE IDENTE DECLARO CERRADA La SH

SIEMDO LAS 11:00 DE LA MAÑANA DEL MISMO DIAS
DR. FERNANDO ZURISA Y RIVERO - PRESIDENTE DEL DIRECTORIO. UNA FIRMA ILEGIBLE,=
PLGU MAY-ROE — DIRECTOR. LMa FIRMA ILESIBLE:==
PANUEL PABLO ZURICA PFLOCKER - DIRECTOR. UNA FIRMA ILEGTBLE.=e=====
DR. MATTHEN Lo BENSON — DIPECTOR-SECRETARID. UNA FIRMA ILEGIBLE.====
UNS ER TO NO 7,=
DOCUMENTO .5=====>
OALC=sasracaareprosias racingp onto
OFICINA REGISTRAL DE LIMA: Y CALLAD.- MO PARTIDA: 11337230, ====a=s=s==========
DFICINA LIMA.-== = ,

INSCRIPCION. DE “PODERES MOTGRSADO. POR SOCIEDADES
ESTABLECIDAS EN EL EXTRANJERO SVNTROLEUN CORPORATION, =
REGISTRO DE PERSONAS! JURTDACAS.S>
RUBRO: OTORSAMIENTO =>

RAMONA, ESP¡NOSA-GARRETA
Abogado - Notario de Lima TESTIMONIO

idro - Central
¡251 Fax: 441-2045

La
OTORSAMIENTO Y ACEPTACIÓN DE PODERES.==
PER ESCSITURA PUBLICA DEL 29/11/2001 OTORGADA ANTE NOTARID HIDALGO MORAN CECILIA
EN LA CIUDAD DE LIMA Y POR ACUERDO DE LA JUNTA DIRECTIVA DE 26/11/2001,
LESALIZADA ANTE EL CONSUL PERUANO DE TULSA, CXKLAHOMA, ESTADOS UNIDOS Y POR EL
PMIXISTERIO_ DE RELACIONES EXTERIORES, SE ACORDO: 1) OTORGAR PODERES A FAVOR DE
FARK 8. GBEE- (PASAPORTE NQ 1319333894), LARRY 1. WEICK (PASAPORTE N9 016453904),
ERIC: GRIFSMAN (PASAPORTE NO 132264986) Y RON ROBERSON (131614040) JORGE AUSUSTO
PEREZ TRINAN (DNI NY 06353650), RICARDO PORFIRIO SILVA CHUECA (DNI Ng 07843945)
Y RENZO JORGE LUIS VIANI VELARDE (DNI MY 092425113 PARA QUE CUALQUIERA DE ELLOS
ACTUANDO EN FORMA INDIVIDUAL, PUEDA REPRESENTAR A LA CORPORACION EN LA REPUBLICA
DEL PERU, TENJENDO LOS SIEVIENTES PODERES: 1 PARA REPRESENTAR A LA CORPORACIO
ANTE EL 50D ERNO A FY- EN GENERAL, PARA RESOLVER CON AUTORIDAD PLENA TI
LTS TEMAS EN NOA PA LA- FIRMA Y LA ENTRESA A PERUPETRO S.A. TEL CONTRATO
LICENCIA NA EXPLORA ION, E EXPLOTACION DE HIDROCARBUROS EN EL BLOQUE 2
FIRMANDO - DIGO CONTRATO DE, ÚÍLERCIA Y TODA; OTRO DOCUMENTO QUE PUEDA
NECESARIO E ACUERDO A LA LÉx PERUANA, DE MANERA DE HACERLO OBLIGATORIC

ARA REPRESENTAR A LA CORPORACION ANTE EL GOBIERNO DEL PERU Y EN SENEÑ

ESOLVER CON AUTORIDAD PLENA XODOS. LOS TEMAS EN RELACION CON LA EMISTON

TIA CORPORATIVA PARA EL CONFRATO BE LICENCIA PARA tA EXPLORACIÓN

YY -CTACION DE RIDROCARBUROS EN El BLOQUE 2-1 A FAVOR DE LA SUCURSAL SUBSIDIAP:

Lima

ACOIEDAD, COMPLETA DE CORPORACION, SVNIROLEUN PERU MOLEINS LimiTeD, sucurpal <<
DEL PERI! 3. PARA FIRMAR Y ENTREGAR A PERUPEISO S.A., LA SARANTIA CORPORATIVA ES
PARA EL ACUERDO DE LICENCIA MENCIONADA EN EL PARRAFO 1 DEL ACUERDO DEL FORMATO
COLE SEA PROBADA PUR PERIPETRO S.A. 4. PARA FIRMAR CUALQUIER ENMIENDA OUE PUEDA
R NECESARIA AL ACUERDO DE LICENCIA MENCIONADA EN El PARRAFO ANTERIOR 1
¿OR DE MANERA DE INCLUIR A LA CORPORACION COMO GARANTIA CORPORATIVA EN
FICHOS CONTRATOS. 2) RENZO JOREE LuiS VIANI VELARDE. UNO DE LOS APODERADOS
DESISMADOS ALESTA El PODER CONFERIDO PARA REPRESENTAR A SEYNTROLEUM CON LAS
FACULTABES ANTES MENCIONADAS El TITULO FUE PRESENTADO El 29/11/01 A Las 07
FM ECRAS, BAJO EL MP 2001-00221620 DEL TOMD DIARIO 0419. DERECHOS: S/.
CUN RECIBO NO 00002339 COM RECIBO NO 00055994, LIMA.- 15/01/2002. 95252,

SELLO QUE DICES DR. JOSE ANTONIO PEREZ SCTO.- REGISTRADOR PUBLICO (E).- ORLC.=

ORL.- PAGINA NUMERO CPASINA).==
RESOLUCION TEL SUPERINTENDENTE

RAMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begonías 562 01 39 San isidro - Central

Telefónica 221-6353, 962-3261 Foc 463-2045

Emait: respinosagffnotariaieg.cc"1oe Página

4 Web www.notariareg 20,pe

DE SOCIEDADES MERCANTILES SUCURSALES SYNTROLEUM PERU HOLDINGS
LIMIJE2S SUCURSAL DEL PERU.=
RESÍSTRO DE PERSONAS JURIDICAS. =====

Jn: CONSTITUCION DE SUCURSALES.===
Co0c1.=
ONSTITUCION DE SUCURSOL Y NOMBRAMIENTOS DE REPRESENTANTES LEGALES.=
POR ESCRITURA PUBLICA $ 22/11/2001 OTORGADA ANTE NOTARIO HIDALGO MOR
CECILIA, EN LA cl uLAD DE LIMA Y ACTAS DE SESION DE DIRECTORIG DE FEC
0£/09/+2001, DSETDAMENTE, LEGALIZADO ANTE EL CONSULADO.«GENERAL DEL PERU
HASHINGTON, —EE-UU. CON CFECRAS 14/11/2001 «Y POR El MINISTERIO DE RELACIO
EXTEPIORES EL 20/11/2001, ácoroa, ESTABLECER UNA SUCURSAL EN LA REPUBLICA D
DENUMINACION: SE DENONIN ARA EyNTROLEUN PERU HOLDINGS LIMITED,
PERU, CON LA FINALIDAD"DE LCEVAR ASCARO WEEQCIOS COMO SUCURSAL DE UNA COMPA
E)TRANJERA Y SUJETA 4 LAS LEVES DE LA¿REPUBLICA DEL PERU.- DBJETO.- TENDRA £
PEJETO REALIZAR LOS MISMOS NESOCIOS QUE- CONSTITUYEN EL PROPOSITO DE SYNTROL
PERU HOLDING LIMITED, INCLUYENDO LAS hcrifteaDes DE EXPLORACIÓN Y EXPLOTACION DE

Srronescnoo3=>-

a

PE

TESTIMONIO

- NOTARIO DE LIMA

PIDROCARBUROS. Y CUALQUIER OTRA ACTIVIDAD TEMTORECAR TIROS EN EL PERU, PUDIENDO
PARA TAL EFECTR SUSCRIBIR CONTRATOS DE LICENCIA D DE SERVICIOS Y OTRAS
CONTRACTUAL GETENER CONCESIONES, PERMISOS Y CUALQUIER CTRA
AUTORIZACION REQUERIDA PARA LLEVAR A CARO TALES ACTIVIDADES DE LA INDUSTRIA DEL
EN El PERU. ADICIONALMENTE, LA SULUREAL PODRÁ REALIZAR OPERACIONES
DOMERCTALES, CONDUCIR NEGOCIOS Y: PRESTAR” SERVICIOS DE TUDO TIPO, EN “ANTO NO
OCAMTRAVENGA LAS LEYES PERUANAS. DOMICILIO: TENDRA SU DOMICILIO EN 1A CIUDAD DE
LIMA, PERU. CAPITAL ASIBNADD: SE LE HA ASIENADO. UN CAPITAL INICIAL DE US*
5,000.00 (CINCO MIL Y 00/10 DOLARES PE, LES ESTADGS UNIDOS DE AMERICA) OYE SE
DESTINAN-A LAS OPERACIONES QUE REALICE EN LA REPÚBLICA DEL PERU, El CUAL PODRÁ
SER UTILIZADO EN EL-MONENTO Y EN-LAñ FORMA DUE SEAN NECESARIOS. DICHO CAPITAL
EQUIVALE, ÁL TIPB DE CAMBIO VIGENTE EN LA FECHA DE LA PRESENTE MINUTA, A
S/.17,090.00, MDIECTSIETE MIL Y 00/100 NUEVOS SPLES). REPRESENTANCION LEGAL
PERMANENTE; HOMBRAR A LARRY Jl, WEICX RON RGPERSON, JORGE PEREZ-TAIMAN, RICARDO

PEsRO

RAMÓN A, ESPIN
RAMON A. ESPINOSA-GARRETA
Abogado - Notaria de Lima
Las Begonias 557 OL 39 San isidro - Central
Telefónica 221-6353, 442-3201 Fax: 441-2045
Email: respinosagfBnotariareg compe Página
Web.www.nolariareg.com.pe

DAL a-ó CHUECA Y RENZO VIAMI VELARDE COMO APODERADOS PARA QUE REPRESENTEN A LA
SOCIEDAD COM PLENAS FACULTADES ANTE LAS AUTOR;DADES ADMINISTRATIVAS, CIVILES Y
POLITICAS DE LA PEPÚBLICA DEL PERU. INCLUYENDO LA DIRECCION GENERAL DE

CARBUROS DEL MIMISTERIO DE ENERGIA Y MINAS. PERUPETRO S.A. Y LOS REGISTROS

0S PE LIMA COM EL FIN DE ESTABLECER LA SUCURSAL EN El PERU Y CALIFICAR Y

LA SOCIEDAD Y LA SUCURSAL COMO UN CONTRATISTA PETROLERO Y FORMALIZAR Y

EM DICHO PAIS L0S PODERES QUE SE DETALLAN A CONTINUACION, PUDIENDO

CUALOUIERA DE ELLOS DE FORMA INDIVIDUAL, SUSCRIBIR Y OTNABAR PROTOCOLOS DE

CUALQUIER CLASE DE DOCUMENTOS PRIVADOS O PUBLICOS, NECESARIOS PARA LEGALIZAR Y

PEGISTRAR ANTE LAS OFIDINAS PERTINENTES DE LA REPÚBLICA DEL PERU LOS DOCUMENTOS

DE LA SECIEDAD Y OTROS INSTRUMENTOS EXIGIDOS POR LAS LEYES PERUANAS, OTORGA

2 FAVOR DE: JORGE PERE TAIMAN, RICARDO SILVA CHUECA Y RENZO VIAMA

VELARDE, NOMBRANDOLES REPRESENTANTES LEGALES Y MANDATARIGS NACIONALES, DE MANE!

RA DE ELLES, ACTUANDO DE MANERA CONJUNTA 0 INDIVIDUAL, PUED

TANTO A LA SOCIEDAD COND, A SU SUCURSAL, EN LA REPUBLICA TEL PER

DE LAS SIGUIENTES FACULTADES: 1 REPRESENTAR A LA SOCTEDAD Y A

Í CON PLENOS PODERES, ANTE EL GOBIERNO DEL. PERU, INCLUYENDO

| (YACION ALGUNA, LOS PODERES «DEL ESTADO 7PENTIDADES, COMPAÑIAS £ INSTITUCIO

ATALES Y TODAS Y CADA UNA DE LAS “ALTORÍDADES ADMINISTRATIVAS, TIVILE:

e TAS, CON El FIN DE CONDUCIR EN LA REPUBLICA DEL PERU LAS ACTIVIDADES

CONSTITUYEN EL OBJETO DE LA SOCIEDAD, INCLUYENDO EN EXPLORACIÓN Y EXPLOTACION DE-<ff

HIDRITARBUROS Y OTRAS ACTIVIDADES AFINES Y, EN SENERAL, RESOLVER CON pLenas SS

PUE CLUALOU
REPRESENT,

-NOTARIO DE LIMA

FACULTADES “UDS LOS ASUNTOS RELACIONADOS COM LAS ACTIVIDADES LLEVADAS A TAB
PCR LA SOCIEDAD Y LA SUCURSAL EN PERU, ACEPTANDO LA RESPONSAPILIDAD DE Las
OPERACIONES REALIZADAS, POR LO TANTO, CADA REPRESENTANTE LEGAL Y MANDATARIO
NACIONAL QUEDA AUTORIZADO PARA, AUNCUE NO LIMITADO A. PRESENTAR ANTE EL SOSIERNO

DEL PERU TODA CLASE DE PETICIONES A FIN DE EXPLORAR Y EXPLOTAR ZIMAS DE
FIDROCARBUROS, PARTICIPAR EN LICITACIONES RELACIONADAS CON LO ANTERIOR,
NEGOCIAR, SUSCRIBIR Y OTORGAR TODA CLASE DÉ CONTRATOS CONCERMIEN
$ EXPLORACION, EXPLOTACION, PRODUCCION, FABRICACIÓN,
ALMACENAMIENTO DE MIDROCARBUROS ASI COMO TODAS Y CADA UNA DE LAS ACTIVIDADES
RELACIONADAS CON HIDRGCAPRBURAS DE CONFORMIDAD CON LAS LEYES DE PERU.=
2. REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL COM PLEMAS FACULTADES ANTE LOS
PODERES DEL ESTADO, ENTIDADES COMPARIAS E INSTITUCIONES ESTATALES, ECRIERNOS
LOCALES Y RESIONALES Y OTRAS AUTORIDADES Y ANTE TODAS LAS PERSONAS, SEAN
NATURALES 0 JURIDICAS, SIN EXCEPCION ALSUNA, EN CUALGUIER CLASE DE PROCESO,

RAMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begonias 552 Of. 39 San Isidro - Central
Telefónica 221-6353, 442-3261 Fax 441-2045
Email: respinosagfnotariareg com.c Página
-  ¿  Webwwwnolariareg compe

TESTIMONIO

UELBYENDO, A TITULO ENUNICATIVO, PROCESOS LIVILES, PENALES, LABORALES,
TRISUTARIOS, POLICIAL MUNICIPALES Y ADMINISTRATIVOS Y AQUELLOS RELACIONADOS
£ON DEREZHO DE PROP, ÚÉDAD INDUSTRIAL Y ASUNTOS CONCERNIENTES A LA DEFENSA DE LA
_132Z COMPETENCIA //SEAN DE NATURALEZA CONTENCIOSA O NO, CON PLENA AUTORIDAD PARA
ENTABLAR TRES ÑROCESOS Y PARTICIPAR EN ELLOS A5I COMO EN OTROS PROCESOS,
EITACIONES Juas ENTRE BTROS Y EN CUALQUIER DTRO PROCESO Y ACTOS Y EN ESES
AMULAR DECLARACIONES JURADAS Y  DTRAE DECLARACIONES, ENTABLAR

PROCESOS Fl
RECLAMOS,
NINGUNA

RESENTAR ACUSACIONES Y TUDA CLASE DE PETICIONES Y, EM GENERAL, SIN
EPCION, CUMPLIR CON LAS OBLIGACIONES Y EJERCER LOS DERECHOS,
ÉS, PODERES Y RECURSOS LEGALES, PARA ESTE FIN Y DE CONFORMIDAD CON LOS
OS 74 Y 75 DEL.AODIGO PROCESAL CIVIL DEL PERU, D LAS NORMAS LEGALES QUE
Ab REEMPLAZARLOS,, EN SY DEFIDO MOMENTO, CADA REPRESENTANTE LEGAL Y
DÁTARIC ¿NACIONAL DLEDA! EXPRESA Y PLENAMENTE AUTORIZADO PARA EJERCER LOS

ROESPONDIENTES 4 LA SOCIEDAD. Y A LA SUCURSAL EN CADA PROCESO, SEA EIvIL
ENAL), ADMINISTRATIVO Q DE GIRA NATURALEZA, INCLUYENDO SIN MINGUMA EXCEPCION,
EJECUCION METODOS 185 acros EXI61008 DURANTE EL PROCESO, IMCLUENDO L
RELACIONADOS CON LA EJECUCION DÉ IBENTENCIAS, COBRANZA DE COSTAS Y COST
ILCICIALES; SÉALIZAR DIVISIONES EXTRA DILIALES Y, ADEMAS. LLEVAR A CAES
SIGUIENTES ACTOS: OFRECER Y SOLICITAR EVIDENCIAS, INCLUSO ANTES DE INICIARSE
PRONESI; SOLICITAR Y PRESTAR TESTIMONIO, “INCLUYENDO TANTO TESTIMONIO DE PARME
COAn DE TESTIGOS DERECER: INFORMES DE PERTIOSÍ ppeseNran RECUSACIONES, OBJECIONES

E A

400 - NOTARIO DE LIMA

Y MEDIOS IMPUGNATORIOS, TALES COMO REPOSICIONES, PETICIONES DE DESTITUCION O
REVOCACION Y-RUEJAs BFRETER EXMERCIONES Y ALEGATOS. PARTICIPAR EN ACCIONES DE r
PRUEBA Y -£M PROCESOS RESUMIDOS, SUMARIOS, PREVENTIVOS Y EJECUTIVOS: COMO +
PECLAMOS DE TERCEROS RESPECTO DE PROPIEDADES Y REELAMOS DE TERCEROS DE DERECHOS
PPESERENCIALES; SOLICITAR MEDIDAS CAUTELARES ANTES DE INICIARSE El PROCESO;
ICITAR El. EMBARBO E INCAUCTON DE ACTIVOS; NOMBRAR DEPOSITARIOS E
JURES- Y OFRECEN. CONTRASARANTIAS REALES 0 PERSENALES. ADEMAS, CADA
PEPRESENTANTE: LEGAL Y MANDATARIO: NACIONAL BUEDA EXPRESAMENTE AUTORIZADO PARA
CUMPLIR CON Las SIBLTENTES FACULTADES EN LO QUE RESPECTA A LA REPRESENTACIÓN
CiAL: REÁLIZAR TODOS Y CADA UNO DE LOS ACTOS DE DISPOSICION DE DERECHOS
ANTIVOS.. DEMAADAR Y DENUNCIAR EN BENERAL, INCLUYENDO LA PRESENTACION DE

DEMANDAS CONTENCIOSO-ADNINISTRATIVAS Efe CONTRA «DE
ADMINISTRATIVOS; RECONVENIS; RESPONDER "DEMANDAS. ACUSACIONES
CÍTAR Y ACORDAR LA UNION DE CAUSAS¿ PART

RAMON A. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begomas 552 Of 30 San Isidro - Central
Telefinica 221-6359, 402-3261 Fox: 441-2045

PRECESO: Cu

SOMETER El PROCESO

PUNTAS. RUNFROVYERSIALES

A ARBITRAJE, SOLICITAR

DIZTADA EN EL EXT

RO LAR

PLENA AUTORIDAD PARA PARTICIPAR EN

Y ZUSTITUIR 9 DELESAR LA REPRESENTACION
lO 1D CONSIDEREN CONVENIENTE. 3. REPRESENTAR R LA
Y A LÉ SUCURSAL, -HHTE TODAS LAS PERSONAS, NATURALES 0 JURIDICAS, COM
PLENOS PODERES PARA REALIZAR TCDES Y CADA UNO DE LOS ALTOS, INCLUYENDO, SIM
LIMITAGÍ EN, La FACULTAD PARA NECÓBLAR, SUSCRIBIR Y ATORGAR ACUERDOS Y CONTRATO
VENDER, NESOCIAR, 0 DÉRAR: Fano TIPO DE SIENES MUEBLES, PROPIEDADES
O8-VALORES. HIPETECAR, PIGUORAD ¿ENTREGAR FIANZAS, ARRENDAR. COBRAR DINER
DADO A LA SOCIEDAD Y/O EA SUCURSALS» PASAR DEUDAS, CELEBRAR TRANSACCIONES
PITRAJES 0 COMTRATOS: SUSCRIBIR, PRESENTAR. REGISTRAR € CANCELAR TODA CLASE Di
ECUNENTOS, SEAN PUBLICOS O PRIVADOS ÁMENTENER CORRESPONDENCIA Y, EN GENERAL
REALIZAR TODOS LOS ACTOS. JURIDICOS NEcEsaÑtoS PARA CUMPLIR SUS POTERES

COLIDAD DE REPRESENTANTE LEGAL Y MANDATARID>- NACIONAL Y RATIFICAR LOS ACT

PEALIZADOS POR LOS. REPRESENTANTES DE LA SOCIEDAD Y DE LA SUCURSAL SIN PODERES
SUFICIENTES. COMO CONSECUENCIA, CADA REPRESENTE LEGAL Y MANDATARZIL NACIONAL
TENDRA LA FACULTAD DE REALIZAR TODOS LOS ACTOS Y TOMAR TODAS LAS MEDIDAS QUE
PUEDA CONSIDERAR ADECUADAS: CON El FIN DE PROTEGER, EN TODOS 10S CASOS, LOS
ACTIVOS, INTERESES Y DEPECHOS DE LA SOCIEDAD Y DE LA SUCURSAL. 4. REPRESENTAR A
Le TEDAD Y.A LA SUTURSAL CON PLENGS PODERES PARA REALIZAR TODOS LOS ACTOS,
INCLUYENDO, A TITULO EMUNCIATIVO, LA AUTORIDAD PARA NEGOCIAR, SUSCRIBIR Y
EJECUTAR ACUERDOS Y CONTRATOS RELACIONADOS CON ASUNTOS LABORALES; LA AUTORIDAD
PARA CONTRATAR Y DESTITUIR PERSONAL, SUSCRIBIR ACUERDOS COLECTIVO, PASAR
REMINERACIONES, BENEFICIOS SOCIALES, INDEMNIZACIONES Y BONIFICACIONES, SUSCRIBIR
OCNUNTCACIONES RELACIONADAS CON LA DETERMINACIÓN DEL PERIODO DE EMPLEO Y, EN
ECEMERAL, REPRESENTAR A LA SOCIEDAD YA LA SUCURSAL EN SU CAPACIDAD DE EMPLEADOR
ANTE EL PERSONAL, SINDICATOS, AUTORIDADES LABORALES Y DE OTRA NATURALEZA DEL
BCÉTERNO, ENTIDADES, CUNPARIAS E INSTITUCIONES ESTATALES. TERLEROS Y DTROS Y

RAMON pe
ABOGADO - NOTARIO DE LIMA

Abogado - Notario de Lima
Las Beaomias 552 (7? 39 San Isidro - Central
Talotón: ASES, 462.3201 Fax: 641-2045
Email: respinosagíEnotanoreg.com.p2 Página
Webwww.notariares.com.pe

AUS LAS MEDIDAS 0U£ EL PEPRESENTANTE LEGAL Y MANDATARIO NACIONAL PUEDA
CONSIDERAR ADECUADAS PARA PROTEGER EN TODOS LOS CASOS, LOS INTERESES Y DERECHOS
DE LA SOCIEDAD Y DE LA SUCURSAL. 5. REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL
AMTE ENTIDADES BANCARIAS, FINANCIERAS ) SIMILARES A FIN DE REALIZAR TODO TIPD DE
ACTIVIDADES, INCLUYENDO, SIN LIMITACION ALGUNA, LA APERTURA Y CIERRE DE CUENTAS
PANCARTAS, CELEBRACION DE CONVENIOS DE CREDITO CONTRA CUENTAS BANCARIAS COM
COLATERAL MSIN EL SOLICITAR FIANZAS Y GARANTIAS, SIRAR CHERUES CONTRA SALDOS A
FAVOR 0 Abrcorros DE ESAS CUENTAS, COBRAR Y ENDOSAR CHEOUES, LIBERAR, ACEPTAR Y
ENDOSAR/ AETRAS Y EMITIR, ENDOSAR Y DESCONTAR PAGARES; Y, EN GENERAL REALIZAR
TODAS CADA UNA DE LAS OPERACIONES BANCARIAS D FINANCIERAS. 6. DELEGAR, DE
FANERS PARCIAL, ESTE PODER GENERAL DE REPRESENTANTE LEGAL Y FANDATARIO NACIONAL
NTENDO EN TGDO MOMENTO, LOS PODERES DELEGADOS Y REYOCAR, A SU DISCRECION,
DELEGACIONES CUANTAS VECES SEA NECESARIO. NINGUN REPRESENTANTE LEGAL Y
ANDATARIO NACIONAL PODRA CONFERIR [ TELEGAR El PODER DE DELEGACION, SALVO PAR
US PROCESOS JUDICIALES A L83 QUE- SE HALE MENCION EN LA CLAUSULA 2 ANTERIOR, L
METERMINACION DE ESTE PODER ÍGENERAL OTORGADO. A CADA REPRESENTANTE LESAL
FANDATARIZ NACIONAL DEEIDA A RENUNCIA, REVOCACIÓN U OTRA TAUSA NO TENDRA CO
RESULTADO LA TERMINACION DE LAS DELECACIONES OTORGADAS POR ESTE, A MENOS QUE

EJPRESAMENTE REVOCADA PÚR arRO REPRESENTANTE. 7. ESTE PODER GENERAL NO PODRA

CONSIDERADO INSUFICIENTE PUES SE biorGa CON El MAS AMPLIO SENTIDO POSIBLE,

LIMITACIONES, —SIEMDO.- LES PODERES ANTES MENCIONADOS ENUNCIATIVOS MAS

LIMITATIVOS.- OTORGAN PODERES A LARRY d. MEICK Y RON -ROBERSON, DE MANERA

IDALGUU MUICAIN

E
a moz

TESTIMONIO

CLALOJIERA DE ELLOS ACTUANDO DE MANERA EONTUNTA O INDIVIDUAL PUEDAN REPRESENTA
TANTO A LA SOCIEDAD Comba su SUCURSAL, EN LA REPUBLICA DEL PERU, INVESTIDOS PE
AS SIBUIENTES FACULTADES. 1? REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL, CON
MS PODERES ANTE EL BOÉIRNO DEL PERU, INCLUYENDO SIN LIMITACIÓN ALGUNA, LOS

PLE

CODA UNA DE LAS AUTORIDADES ADNIMISTRATIVAS Y-POLITICAS. CON EL FIN DE CONDUCIR
EN LA REPUBLICA DEL —PÉRU LAB ACTIVIDADES dde CONSTITUYEN. £L OBJETO DE LA
SCCIEDA, - INCLUYENDO LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS Y OTRAS
ACTIVIDADES AFINES Y, EN BENERAL, RESOLVER CON PLENAS FACULTADES TODOS LOS
ASUNTOS REALACIONADOS CON LAS ACTIVIDADES LLEVADAS A CABO POR, LA SOCIEDAD Y LA
SUCUREAL- EN PERÚ, ALEPTANDO -LA- RESPENSABILIDAD DE-LAS OPERALIOMES REALIZADAS.
PCR. LO TANTO; CADA APODERADO QUEDA AUTORIZADO: PARA, AUNQUE NC LIMITADO A,
PRESENTAR ANTE El GOBIERNC-DEL PERU TODA TÚASE DE PETICIONES A FIN DE EXPLORAR Y
EXPLOTAR ZONAS DE HIDROCAREUROS, PARTICIPAR EN LICITACIONES RELACIONADAS CON LO

PODERES DEL ESTADO, ENTIDADES, COMPAÑIAS E INSTITUCIONES ESTATALES Y TODAS Y

RAMONA,
mado DE LIMA
RAMONA. St
Aboazów - Hotario de Lima

TESTIMONIO

Email tespinosagdrotaareg com pe Página
Web www notariareg.com.pe

QR, NEGRCIAR, SUSCRIBIR Y DTOREAR TODA CLASE BE CONTRATOS. CONCESIONES,
LICENCIAS 0 PERMISOS CONCERNIENTES A LA PROSPECCION, EXPLORACION, EXPLOTACION,
PRODUCCIÓN, FABRICACION, TRANSPORTE Y ALMACENAMIENTO DE HIDROZARBUROS ASI COMO
TODAS Y” CADA UNA DE LAS. ACTIVIDADES FELACIONADAS CON HIDROCARBUROS DE
CONFORMIDAD CON Las LEYES DE PERY. 2. REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL
CON PLENAS FACULTADES ¿ANTE LOS PODERES DEL ESTADO, ENTIDADES, COMPAÑIAS £
INSTITUCIONES, ESTATALES, GOBIERNOS LOCALES Y REGIONALES Y OTRAS AUTORIDADES Y
ANTE TODAS LAS PERSONAS, SEAN MATURALES O JURIDICAS, SIM EXCEPCION ALSGNA, EN
CUALQUIER ELASE-DE PROCESO, INCLUYENDO, A TITULO ENUNCIATIVO. PROCESOS CIVILES,
PENALES, LABCRALE TRIBUTARIOS; POLICIALES, MUNICIPALES Y ADMINISTRATIVOS Y
ANUELLOS. RELMIÓNADOS CON DERECHOS. DE PROPIEDAD  IMDUSTRIAL Y ASUNTOS
COMCERNIENTO A LA DEFENSA :DE. LA LIBRE COMPETENCIA, SEAN DE NATURALEZA
CONTENCIOZA 4 NO, CON PLENA AUTORIDAD PARA ENTABLAR TALES PROCESO Y PARTICIPAR |
'SI COMO EN OYROS PRECESOS, CITACIONES LABORALES, ENTRE OTROS Y El
OTRA PROCEEO Y ACTOS Y EN ESOS PROCESOS FORMULAR DECLARACIONES JURADA
AA DECLARACIENES. ENTABLAR RECLAMOS, PRESENTAR ACUSACIONES Y TEDA ELASE
NES Y, EN GENERAL, SIN NINGUNA EXCEPCION, CUMPLIR CON LAS CELIGACIONES

RAIDAD CON LOS ARTICULOS 74 Y 75 DEL CODIGO PROCESAL CIVIL DE PERU O
LEGALES QUE PUEDAN REENPLAZARLOS, EN SU DEBIDO MOMENTO, CADA APODER

<

REPRESENTACION JUDICIAL, INVESTIDO Dé LOS DEBERES Y PODERES CORRESPONDIENTES Pz

Le EGCIEDAD Y ALA SUCURSAL EN CADA PROCESO, SEA CIVIL, PENAL, ADNIMISTRATIVO 9
DE OTRA MATURALEZA, INCLUYENDO, SIN NINGUNA EXTEPCION, LA EJECUCION DE TODOS 03 2
ACTOS EXIGIDAS DURANTE EL PROCESO, INCLUYENDO LOS RELACIONADOS CON LA EJECUCION
DE SENTENCIAS, TOBRANZA DE COSTAS Y costos JUDICIALES: REALIZAR DIVISIONES
EI)TRAJUDICIALES Y, ADEMAS, LLEVAR A CABO> LOS SISUIENTES ALTOS: OFRECER Y
SOLICITAR EVIDENCIAS, INCLUSO ANTES DE INICIARSE EL PROCESO; SOLICITAR Y PRESTAR
TESTIMONIO, INCLUYENDO TANTO TESTIMONIO DE "PARTE COMO DE TESTIGO DFRECER
INFORMES DE PERITOS, PRESENTAR RECUSACIONES, OBJECIONES Y MEDIOS IMPUGNATORIOS,
TALES CONO REPISICIONES, PETICIONES DE DESTITUCION D REVOCACIÓN Y QUEJA; OFRECER
EXCEPCIONES Y ALEGATOS; PARTICIPAR EN ACCIONES DE PRUEBA Y EN PROCESOS
PEASUMIDES, SUMARIOS, PREVENTIVOS Y EJECUTIVOS: COMO RECLAMOS DE TERCEROS
RESPECTO. DE PROPIEDADES Y RECLAMOS DE TERCEROS RESPECTO DE DERECHOS
PREFSEREMCIALES:! SOLICITAR MEDIDAS CAUTELARES ANTES DE INICIARSE El PROCESO;
EL EMBARGO £ INCAUTACION DE ACTIVOS; —NOMBRAR DEPOSITARICS E

RAMON A. ESPINOSA-GARRETA |
Abogado - Notario de Lima

Las Begenias 552 Ot. 39 San isidra - Central

Telelnice 221-6353, 442-3261 Fax: 441-2045

Email: respinosagBnotariareg.com.pe Página

Web.www notariareg.com pe

TESTIMONIO

Y OFRECER CONTRAGSARANTIAS REALES £ PERSONALES; ADEMAS, CADA

paa ESE

APODERADO QUEDA EXPRESAMENTE AUTORIZADO PARA CUMPLIR COM LAS SIGUIENTES

FACULTADES EN LO QUE RESPECTA A LA PEPRECENTACION JUDICIAL, REALIZAR TODOS Y

CADA UNO DE LOS ÁCTDS DE DISPOSICIÓN DE DERECHOS SUSTANTIVOS, DEMANDAR Y

DENUNCIAR EN ¿BEÑERAL, INCLUYENDO LA PRESENTACION DE DEMANDAS CONTENCIOSD-

ADNINISTRAT! EN CONTRA TE ACTOS 0 ALUERDOS. ADMINISTRATIVOS: RECOMVENIR:

PESPONDER ANDAS, ACUSACIONES Y RECONVENCIONES; SOLICITAR Y ACORDAR LA UNION
o PARTICIPAR EN ACCIONES; PARTICIPAR EN UNA ACCION EN CALIDAD DE
TERCERO OMG COLITITIGANTE 0 TERCERO DEMANDATE CON RESPECTO A DERECHOS LE
O DERECHOS PREFERENCIALES: SOLICITAR LA ACLARACION Y CORRECCION DE
ONES Y FORMULAR INVESTIGACIONES; RECONOCER DOCUMENTOS; PARTICIPAR EN
TAS DE CONCILIACION: INDEMNIZACION Y DE PRUEBAS; DESISTIRSE DE LA DEMANDA
PROCESO; ACEPTAR El PROCESO; CONCILIAR, NEGOCIAR UNA CONCILIACION; SOMETER
PROCESO A LA JLUPISDICCION DE UN JUZBADO DIFERENTE; SOMETER LOS PUNTOS
ROVERCIALES ENTRE LAS PARTES DEL — PROCESO D PARTES NQ RELACIONADOS A
ITRAJE; SOLICITAR LA EJECUCION DE UNA SENTENCIA DICTADA EN EL EXTRANJERO €
ly SOLICITAR LA REE STRUCTURAC IG Y DECLARACION DE INSOLVENCIA Y QUIEBRA D
EUDORES, CON PLEMA AUTORIDAD, Epera PARTICIPAR EN LAS JUNTAS DE ALREEDORE:
PCPRESPONDIENTES: Y SUETITUIR O MEL E LA REPRESENMTACION PROCESAL Y REASUMIRL]
CUANDO LO CONSIDEREN CONVENIENTE. 3. REPRESENTAR A LA SOCIEDAD Y A LA SUCURS
ANTE TOLAS- LAS PERSONAS, NATURALES o JURIDICAS, CON PLENOS PODERES PARA REALIZ
TCTES Y CADA UNO DE-LOS ALTOS, INCESYENDO, SIN. LIMITACION, LA FACULTAD PARA

- NOTARIO DE LIMA

ONA ESPN

ESOCIAR, SUSCRIBIR Y OTORGAR ACUERDOS” Y CÓNTRATOS, COMPRAR, VENDER, NEGOCIAR £
DONAR TODO TGPO DE BIENES MUESLES, PROPIEDADES O TITULOS-VALORES, HIPLTECAR,

PASAR DENDAS, CELEBRAR TRANSACCIONES, ARBITRAJES (0 CONTRATOS;
PRESENTAR, RESISTRAR 0 CANCELAR “TODA CLASE DE DOCUMENTOS, SEAK
O) PRIVADOS, MANTENER CORRESPONDENCIA Y, EN GENERAL, REALIZAR TODOS Los
ACTOS JURÍDICOS MECESARIOS PARA CUMPLIR SUS PODERES EN CALIDAD DE APODERADO Y
PATIFISAR LOS ACTOS REALIZADOS POR L10S REPRESENTARES DE LA SOCIEDAD Y DE LA
SLCURSAL SIN PODERES SUFICIENTES. COMO CONSECUENCIA, El APODERADO TENDRÁ LA
FACULTAD -DE- REALIZAR TODOS LBS ACTOS Y TOMAR TODAS “LAS MEDIDAS QUE PUEDA
CONSIDERAR ADECUADAS CON El FIN DE PROTEGER. -EN TODOS LOS CASOS, LOS ACTIVOS,
INTERESES. Y DERECHOS DE LA SOCIEDAD Y DE LA SUCURSAL. 4 REPRESENTAR A LA
SOCIEDAD Y A LA SUCURSAL. CON PLENOS PODERES PARA REALIZAR TODOS LOS ACTOS,
TUCLUYENDO, A TITULO EMUNCIATIVO, LA AUTORIDAD PARA NEGOCIAR, SUSCPIDIR EJECUTAR

RAMONA. ESPINOSA-GARRETA
Abogado - Notario de Lima
Las Begonias 552 Of. 35 San Isidro - Central
Telefónico 221-6353, 442-3261 Fax: 441-2045
Email: respinosagBnotariareg.:om.pe Página
¿- Web. www.notatiareg.com pe

TESTIMONIO

DA a dUGBDOSs Y CONTRATOS RELACION ECON ASUNTOS LABORALES; LA AUTORIDAD PARA
COHTRATAR. Y  DESTITUIR - PERSONAL, SUSCRIBIR ACUERDOS COLECTIVOS, — PAGAR
REMUNERACIONES, BENEFICIOS SOCIALES, INDEMNIZACIONES Y BONIFICACIONES, SUSCRIBIR
COMUNICDACIONES RELACIONADAS CON LA TERMINACION DEL PERIODO DE EMPLEO Y, EN
BENERAL, REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL EN SU CAPACIDAD DE EMPLEADOR
ANTE, EL PERSONAL, SINDICATOS, AUTORIDADES LABORALES Y DE OTRA NATURALEZA DEL
BOLTERNO, ENTIDADES, COMPARTAS € INSTITUCIONES ESTATALES, TERCEROS Y OTROS Y
TUMAR LAS MEDIDAS QUE CADA. APOIERADO PUEDA CONSIDERAR ADECUADAS PARA PROTEGER,
W_TODOS LOS TASOS, LOS INTERESES. Y DERECHOS DE LA SOCIEDAD Y DE LA SUCURSAL. $.
REPRESENTAR A LA SOCIEDAD Y A LA SUCURSAL ANTE ENTIDADES BANCARIAS. FINANCIERAS
0D SÍMILARES A FIN DE REALIZAR TODO TIPO DE ACTIVIDADES, INCLUYENDO, SM
LIMITACIÓN ALGUNA, LA APERTURA Y CIERRE DE CUENTAS BANCARIAS, LA CELEBRACION DE
CONVENIOS DE EREDITO CONTRA CUENTAS BANCARIAS CON COLATERAL G SIN El, SOLICIT
FIANZAS SARANTIAS, BIRAR “cheques CONTRA. -£ALDOS A FAVOR O SOBREGIROS DE ES

[COBRAR "Y, ENDOSAR CHEQUES, LIBRAR, ACEPTAR Y ENDOSAR LETRAS Y EMIT

ENDÁASAR Y DESCONTAR PAEARES20 Y En GENERAL, REALIZAR TODAS Y CADA UNA DE

PACIONES BANCARIAS O FINANCIE » 6.1 DELEGAR; DE MANERA PARCIAL, ESTE PO

ERAL MANTENIENDO, EN TODO po. E LOS PODERES DELEGADOS Y REVOCAR A

SEASCION ESAS DELEGACIONES CUANTAS VECES SEA NECESARID. NMINSUN APODERADO Pi

ONFERIR O DELEGAR El PODER DE DELEGACIÓN, SALVO PARA LOS PROCESOS JUDICIAL

LOS QUE SE MACE MENCION EN LA CLAUSULA - 4 ANTERIOR. LA TERMINACION DE ESTE P 5er <«

GENERAL OTOREADO A CUALQUIER APODERADO "VES DA A RENUNCIA, REVOCACION U era

'ADO - NOTARIO DE LIMA

CAUSA NO TEMBRA-CONO RESULTADO LA TERMINACION DE LAS DELESACIONES DTOBADAS POR
ESTE, A MENOS QUE SEA EXPRESAMENTE REVOCADA.PCR OTRO APODERADO. 7. ESTE PODER pd
EERERAL NO PODRA SER CONSIDERADO INSUFICIENTE “PUES SE OTORGA CON EL MAS AMPLIO
SENTIDO POSIBLE, SiN “LIMITACIONES, SIENDO. LOS. PODERES ANTES MENCIONADOS
EMUNCIATIVOS MAS NO LIMITATIVOS. El TITULO FUE PRESENTADO El 22/11/01 A LAS
02:59:47. PM. HORAS; BAJO El NC 2001-00216350 DEL TOMO DIARIO 0419 DERECHOS: S/.
267.00 TUN RESIBD NO 00046488 CON RECI20 M2 00947005. LIMA 29/11/2001.95252,
SELLO QUE DICES: DP. JUAN ARTERO TOSCAMO MENESES.- REGISTRADOR PUBLICO (E) ORLC.-
LUNA FIRMA ILEGIBLE.
INSERTO 8D 9.=
DOCUMENTO.====2==
ORLD=3s=======8=:
OFICINA REGISTRAL DE LIMA Y CALLAD NO
OFICINA LIMA===

RAMON A. ESPINOSA-GARRETA
Abogadc - Notario de Lima
Las Begonias 557 Of 39 San Isidro - Central
Telefónica 22145353, 442-3261 Fax: 441-2045
Email. respinosagflnotaa:2y 00114 Magna

TESTIMONIO

3PCION DE SOCIEDADES MERCANTILES/SUCURSALES SYNTROLEUM PERU
LIMITED SUCURSAL DEL PERUS=
REGISTRO DE PERSONAS JURIDICAS=
RUBRO: GENERALES======
A 000C2====
PENUNCIA, NOMBRAMIENTO Y OTORGAMIENTO DE PODER
POR ESCRITURA PUBLICA DEL 15/07/2002 OTORGADA ANTE NOTARIA DRA. CAROLA CECILIA
HIDALGO M AM, EN LA CIUDAD DE LIMA, Y MEDIANTE ACUERDO DEL DIRECTORIO DE FECHA
DEL 30/94/2002, SE ACEPTO LA RENUNCIA DE RENZO VIANI VELARDE AL CARGO DE

E FÁÉRON CONFERIDAS. NOMBRAMIENTO.- SE DESIGNO COMD GERENTE GENERAL Y
REPRÉFENTANTE . LEGAL DE LA SUCURSAL A RICHARD L. PAYNE, DE MACIONALIDAD
ESPA OUNIDENSE, LDENTIFICADO CON PASAPORTE NO 131720511, CON PLENAS FACULTADES
ESTADES PARA RESOLVER -TODA “CLASE DE ASUNTOS RELACIONADOS CON EL SIRC DE L
TIVIDADES DE LA SPCURSAL, HASTA EL. NOMBRAMIENTO DE SU SUCESOR. PODE!
MEDIANTE /; DOCUMENTO INSERTO EN” LA, REFERIDA ESCRITURA PUBLICA DEL 30/95/20
OTORGADO POR MARE A. ABEE Y RADA. THOMPSON EN REPRESENTACIÓN DE SYNTROL
PERY HOLDINGS LIMITED Y ANTE NOTARIA PUBLICA LAURA A. BRAGG DEL CONDADO
TULSA, ESTADO DE DELAMÓMA. ESTADO UNTOOS, DE AMERICA SE OTORGA PODER GENER
FAVOR UE RIEMARD L. PAYNE, GERENTE 6 aL. Y REPRESENTANTE LEGAL DE LA SUCURAAL
PARA QUE REPRESENTE A LA MISMA EN LA REPUBLICA DEL PERU, CONFIRIENDOLE PLA
SISMIENT ES FACULTADES: :1.- REPRESENTAR? Ata SUÚCURSAL INVESTIDO DE Pl nod 8

PODERES ANTE EL GOBIERNO DEL PERU, INELUYENDO A TITULO ENUNCIATIVC Y N qe
LIMITATIVO, "LOS ¿PODERES TEL" ESTADO, >ENTÍDADES PUBLICAS, COmPañIASs ES 2
INSTITUCIONES, Y ANTE-1AS AUTORIDADES ADMINISTRATIVAS, CIVILES Y POLÍTICAS, ENMd
TODO L9 RELACIONADO CON El CIRO DE LAS ÁCTIS ¿IBADES QUE CONSTITUYE EL OBJETO DE

LA COPPARTA EN LA REPUBLICA DEL PERU, INCLUYENDO LA EXPLORACION Y LA EXPLOTACIÓN

DE HIIRCCARBUROS Y OTRAS ACTIVIDADES ASOCIADAS A LA PRODUCCION DE PETROLEO Y
GAS Y, EN SENERAL, RESOLVER PREÉMUMIDO DE PLENAS FACULTADES TODOS LOS ASUNTOS
RELACIONADOS CON LAS ACTIVIDADES QUE REALICE LA SUCURSAL EN EL PERU, ACEPTANDO

SU RESPONSABILIDAD EN LAS OPERACIONES EJECUTADAS. POR LO TANTO El GERENTE
GENERAL Y REPRESENTANTE LEGAL QUEDA AUTORIZADO, PERO SIM CARÁCTER LIMITATIVO, A
PRESENTAR ANTE ÉL SBBIERNO DEL PERU TODO TIPO DE-SDLICITUDES. PARA EXPLORAR Y
EXPLOTAR VACINIENTOS DE RINRDCARBUROS, PARTICIPAR EN PROCESOS DE LICITACION,
NEGOCIAR, SYECRIBIR Y OTORGAR (CONTRATOS, CONCESIONES. LICENCIAS O PERMISOS DE
TODA. MATURALETA EN RELACION CON LA PROSPECCION, EXPLURACION, EXPLOTACION,

ÍTRAMON A. ESPINOSA-GARRETA

Abogado - Notario de Lima TESTIMONIO
Las Begenias 552 Ou, 39 San Isidro - Central

Teleíonica 221-6259, 442-3261 Fax: 441-2045

¿ Emait: respinosagíBno!>iar>y.com.pe Página

Web. mww.notava reg con
er

ÍOUCION. FABRICACION, TRANSPORTE Y ALMACENAMIENTO DE HIDROCARBUROS Y TODAS Y
CADA UNA -DE-LAS ACTIVIDADES DEL RAMO DE LOS HIDROCARBUROS, DE CONFORMIDAD CON
LAS LEVES DEL PERU. 2.- REPRESENTAR A LA SUCURSAL INVESTIDO DE PLENAS FACULTADES
ANTE LOS PODERES DEL ESTADO, ENTIDADES PUBLICAS, COMPAÑÍAS E INSTITUCIONES,
ECETERMOS LOCALES Y REBIONALES Y ARTE OTRAS AUTORIDADES, ASI COMO ANTE CUALQUIER
PERSONA, NATURAL /1 JURZCICA, SIN PÉSERA NI LIMITACIÓN ALGUNA, EN CUALQUIER
PROCESO, INCLUYENDO, A TITUCO ENUNCIATIVO Y NO LIMITATIVO;, EN MATERIA CIVIL,
PENAL, “LABORAL. FISCAL, POLICIAL, MUNICIPAL Y ADMINISTRATIVA, Y EN LOS PROCESES
RELACIONADOS CON LOS DERECHOS EE PROPIEDAD INDUSTRIAL O ASUNTOS CONCERNIENTES A
LA DEFENSA DE LA LIBRE COMPETENCIA, COMTENCIOSOS O MO, COM PLENAS FACULTADES
PARA ENTABLAR DICHOS PROCESOS”. f* PARTICIPAR EN LUS MISMOS, ASI COMO EN OTROS
PRECESOS, ORDENES JUDTCIALES, "EN — MATERIA LABORAL, ETC., Y EN CUALQUIER
erocenImÁRTÓ Y “acto, En Les cua ODRA FORMULAR DECLARACIONES JURADAS Y OTRAS
PANIFETÁCIONES, PRESENTAR DENANDAS /-ACUSADIONES V-TOBÓ TIPY-DE PETICIONES Y, EN
SIN RESERYA NS Lorraplo LEUNA, CUMPLIR CON Las OBLIGACIONES
> DERECHOS, FACbLIADES, PoresgabEs Y RECURSOS LEGALES. PARA LOS EFEC
PRESENTE. INSTRUMENTO, Y DE CONF q. CON LOS ARTICULOS 74 Y 75 DEL COD
hcesan civin DEL pera, <a eoMÍARREO ¿Abhos NORMAS LEGALES BUE EVENTUALMENTE
SUSTITUYAN, “EL BERENTE/ÓBENERAL, Y REPRESENTANTE LEGAL QUEDA EXPRES
PLENAMENTE AUTORIZADO PARA EJERCER LAS FACULTADES GENERALES BE REPRESENTAL|
JUDICIAL, CON LOS DEBERES Y PODERES UE CORESpome A LA SUCURSAL EN CUALO
PROCESO, SER ESTE DE CARACTER CIVIL, PENAL, ADMINISTRATIVO O DE OTRA NATURAL

z 1]

PAIN AVINIICA

INCLUYENDO SIN RESERVA NI LINITACIÓN ALGUNA, LA: EJECUCION DE TODOS LOS ALTOS
SEAN NECESANICS DÚRANTE EL PROCESO INCLUSO LOS RELACIONADOS CON LA EJECUCION DE
LA SENTENCIA Y EL COBRO DE LOS COSTOS Y COSTAS PROCESALES; EFECTUAR DIVISIONES qa
EJTRAJUDICIALES -Y ADICIONALMENTE, REALIZAR LAS SIBLIENTES ACCIONES: OFRECER Y
¿CITAR MEDIOS PROBATORIOS. INCLUSO ANTES DEL INICIO DEL PROCESO: SOLICITAR Y
DAR TESTIMONIOS INCLUSO LAS DOS: PARTES DEL JUICIO Y L0S TESTIGOS; OFRECER
INFORMES PERICIALES PRESENTAR OPOSICIONES, OBÍECIONES Y MEDIOS IMPUENATDRIOS,
TALES COMO REPOSICIONES. RECURSOS DE DESESTIMACIÓN O ANULACIÓN Y APELACION EN
RELACION CON DEMANDAS DEDUCIR EXCEPCIONES. Y PEFENSAS; INTERVENIR EN ACCIONES
PARA DECIDIR UNA CUESTION DISPUTADA CON RELACION A£ OTROS CASOS Y EN PROCESOS
SUMARIOS, PREVENTIVOS, EJECUTIVOS, TALES COMC DEMANDAS DE TERCEROS CON RESPECTO
RA LA PROPIEDAD DE PIENES Y PRETENSIONES DE TERCEROS INVOCANDO ALGUN DERECHO
PREFERENCIAL: SOLICITAR MEDIDAS PRECAUTELARES ANTES DEL INICIO DEL PROCESO;
SOLICITAR EL EMBARGO Y LA CONFISCÁCION BE ACTIVOS; NUMBRAR DEPOSITARIOS Y

RAMONA. ESPIÑOSA-SARRETA |

Abogado - Notario de Lima TESTIMONIO

Las Begomas 552 0 39 San Isidro - Central
Teleñónica 22Mi253, 147-2201 Far 441-2045

Email: respinosagitre"= corpo Página
Viso mernola2: 3 00040 y
— 0 e

(BROS IMTERVINIENTES EN UN PROCESO Y OFRECER CONTRACAUCIONES REALES 0
PERSONALES. ADEMAB RUEDA EXPRESAMENTE AUTORIZADO PARA EJERCER LAS S ENTES
FACULTADES ESPECIALES EN MATERIA DE REPRESENTACIÓN JUDICIAL: REALIZAR TODOS LOS
ACTOS DE DISPOSICION DE DERECHOS SUSTANTIVOS; DEMANDAR Y DENUNCIAR EN GENERAL,
INCLUYENDO LA PRESENTACION DE DEMANDAS CONTENCIOSO - ADMINISTRATIVAS CONTRA
ACTOS 0  RESOLUCIGNES ADMINISTRATIVAS: RECONVENIR, — CONTESTAR DEMANDAS.
ACUSACIONES Y RECONVENCIOMES; SOLICITAR Y ACEPTAR LA ACUMULACION DE ACCIONES:
PARTICIPARS EN ACCIONES; PARTICIPAR EN CALIDAD DE TERCERO EN UMA ACCION,
COLITIGAMTE, 0 TERCERO RECURRENTE CON RESPECTO A LA PROPIEDAD 0 DERECHOS
PREFEROÁCIALES: SOLICITAR LA ACLARACION Y CORRECCION DE RESOLUCIONES JUBICIALES
Y PEQUITAR INVESTIGACIONES; RECONOCER DICUMENTOS;: CONCURRIR A AUDIENCIAS, SEAN
CONCILIATORIAS, INDEMNIZATORIAS Y PROBATORIAS; DESISTIRSE DEL PROCESO Y DE
RETENSION: ALLANARSE A La DEMANDAS CONCILIAR, TRANSIBIR; SOMETER El PRECESO
LA JURISDICCIÓN DE OTRO JUEZ; SOMETER A ARBITRAJE LAS PRETENSIONE
EMTROVERTIDAS ENTRE LAS PARTES DEL PROCESO O PARTES NO RELACIOMADAS; SOLICITA
LA EJECUCION DE UNA SENTENCIA ERLTADA POR UNA CORTE EXTRANJERA EN El PER
SCLICITAR LA -REESTRLUETURACION E DECLARACIÓN DE INSOLVENCIA Y OULIEBRA
DEUDORES, COM PLENAS PETESTADES PARO PORTICPAR EN LAS JUNTAS DE LOS ACREEDOR
£CRRESPONDIENTES Y SUSTITUIR: Y DELEGAR ALS REPRESENTACION PROCESAL Y RETOMA
CUANDO EL APODERADO LO CONSIDERE CONVENTENTE sl
3.- REPRESENTAR A LA -SUCURSAL ANTE cusvodisn PERSONA NATURAL G JURIDICA,
PLENAS FAGULTADES PARÁ REALIZAR TODA ELASé pe ACTOS, INCLUYENDO, A TITMLO

ENUNCIATIVO Y NOD LIMITATIVO, LA POTESTAD DES NEGOCIAR, SUSCRIBIR Y OTORGAR

CONTRATOS Y ACUERDOS, COMPRAR, VENDER, PERMUTAR O DONAR T9Dg TIPO DE monos E

INMUEBLES. BIENES RAICES Q TITULOS VALORES; CONSTITUIR HIPOTECAS, PIGNORAR
OTORGAR FIANZAS, CELEBRAR CONTRATOS DE ARRENDAMIENTO, COBRAR SUMAS DE DIMERO QUE

AD
ARBITRAJE DE TRANSAECIONES; SUSCRIBIR, PRESENTAR, REGISTRAR 0 CANCELAR TODO TIPO
DE JOCUMENTIS PUBLICOS “O PRIVADOS. MANTENER CORRESPONDENCIA Y, EN GENERAL
PPACTICAR LOS ACTOS JURÍDICOS QUE SEAN NECESARIOS. PARÁ EJERCER SUS FACULTADES
COMO GERENTE SENERAL Y REPRESENTANTE LEGAL Y RATIFICAR LOS ACTOS QUE REALICEN
LOS REPRESENTANTES DE “LA SUCURSAL- QUE NO DISPONGAN DE PODERES SUFICIENTES. EN
CONSECUENCIA EL SERENTE GEMERAL Y REPRESENTANTE LEGAL SOZARA DE LA FACULTAD DE
REALIZAR TODOS LOS ACTOS Y SESTIONES QUE CONSIDERE COVENTENTES CON El OBJETO DE
PRCTEBER EN TODOS LOS CASOS El ACTIVO, LES INTERESES Y LOS DERECHOS DE LA
SUCURSAL. 4,- REPRESENTAR A LA SUCURSAL LON PLENOS PODERES PARA EFECTUAR TODO

DEN 4 LA SUCURSAL, PAGAR DEUDAS, SUSCRIBIR CONVENIOS 0 CONTRATOS DE
RAMÓN A. ESPINOSA-GARRETA 1
Abogado - Notario de Lima TESTIMONIO
Las Begonias 557 O1. 39 Sen Isidre, - Central
| Telefónica 221-6353

Email: respinosagO)re:
Web. wwe noir:
— no

DAL GuNDE ACCIONES. INCLUYENDO, A TITULO ENUNSIATICO Y NO LIMITATIVO, LA FACULTAD
DE MESOCIAR, SUSCRIBIR Y OTORGAR CONVENIOS Y CONTRATOS EN MATERIA LAECRAL, LA
POTESTAD DE CONTRATAR Y DESTITUIR PERSONAL SUSCRIBIR CONTRATOS COLEETIVOS DE
TRABAJO, PAGAR REMUNERACIONES, — PBENEFICIOS SOCIALES, INDEMNIZACIONES — Y
BONZFICACIONES, FIRMAR COMUNICACIONES RELACIONADAS - CON LA COMCLUSION DE LA
RELACION LABORAL Y, EN GENERAL, REPRESENTAR A LA SUCURSAL EN SU CAPACIDAD DE
EMPLEADOR ANTE SU PENSONAL, SINCICATOS DE TRABAJO, AUTORIDADES LABORALES Y OTRAS
ALTORIDADES GUBERNAMENTALES DE CUALQUIER NATURALEZA, ENTIDADES PUBLICAS,
COMPARTAS E INSTITUCIONES, TERCEROS Y DEMAS, Y TOMAR LAS MEDIDAS QUE EL SERENTE
BENERAL Y REPRESENTANTE LEGAL CONSIDERE ADECUADAS PARA PROTEGER EN TODOS LOS
CASCOS LOS INTERESES Y LOS DERECHOS DE LA SUCURSAL. 5.- REPRESENTAR A LA SUCURSAL
ANTE ENTIDAYES BANCARIAS, FIÑ CIERAS 0 SIMILARES PARÁ EFECTUAR TODA CLASE DE
DPERACI INCLUYENDO, A TITULO ,ENUNCIATIVO Y NQ LIMITATIVO, ABRIR Y CERRA
CLENTAS/ÓBANCARIAS, SUSCRIBIR CoN REps DE CRELITO EN CUENTAS BANCARIAS CON D €
GARANFTA, SOLICITAR FIANZAS € BÁRANTIPS, GIRAR CHECUES A CARGO DE SALDAR

EDORES Y SOBREGIROS DE DICHAS" CUENTAS BANCARIAS, ECERAR Y ENDOSAR, EXTENDE

PTAR, ENDOSAR Y -TESCONTAR LETRAS DE CAMBIO Y EMITIR, ENDOSAR Y DESCON

PGARES, ORDENAR LA TRANSFERENCIA DE” Foáads Y, EN GENERAL, REALIZAR TODA CLA

DE OPERACIONES FINANCIERAS. 6.- DELEGAR PARCIALMENTE SUS FACULTADES CONC SEREÑ

GENERAL Y REPRESENTANTE LEGAL nantentekod” EN TODC MOMENTO LAS POTESTAN

A

DELESADAS DE ESTE MODO, Y REVOCAR, A SU CRITERIO, ESTAS DELEGACIONES LAS Al s

PLE SEAN NECESARIAS. EL GERENTE GEMERAL Y REPRERÉNTANTE LEGAL NO PODRA CONF $

Ni DELEGAR EL PODER DE DELEGACIÓN, SALVO PARA LOS PROCESOS JUDICIALES A LOSPQUE

SE HACE REFERENCIA EN LA CLÁUSULA SEGUNDA PRECEDENTE. LA EXTINCION DE su 38
FACULT COMO APEPERADO DEBIDO A RENUNCIA, ANULACION D POR OTRO MOTIVO 1
PRODECIRA LA EXTINCION DE LAS DELEGACIONES RUE EL HAYA OTORGADO, A MENOS que ES

OTRO REPRESENTANTE O APODERADO LAS REVODUE EXPRESAMENTE. 7.- ESTE PODER GENERAL
NC PGDRA CONSIDERARSE INSUFICIENTE PUESTO DUE ES CONFERIDO EN LOS TERMINOS MAS
AMNPLIOS POSIBLES. SIM LIMITACION (ALGUNA, SIENDÓ LAS FACULTADES ANTES EXPUESTAS
MERAMENTE ENUNCIATIVAS Y NO LIMITATIVAS. LAS FIRMAS DE LOS FUNCIONARIOS SE
ENCUENTRAN DEBIDAMENTE LEGALIZADOS ANTE LA SECRETARIA DE LA CCOPTE DEL CONDADO DE
TULSA, ANTE EL SECRETARIO DEL ESTADO DE DXLAMOMA, ANTE El CONSULADO DEL PERU EN
El COMDADO DE TULSA EL 13/06/2002 Y POR El MINISTERIO DE RELACIONES EXTERIORES
DEL PERÚ: EL 28/0€/2002. ACEPTACIÓN DE PODER, MEDIANTE 1A REFERIDA ESCRITURA
PUBLICA DEL-15/07/2002 OTORGADA ANTE LA NUTARIA CAROLA CECILIA HIDALGO MORAN,
RICHARD L. PAYNE MANIFIESTA SU TOTAL ACEPTACION AL PODER. El TITULO FUE
[Rason A. ESPINOSA-GARRETA
Abogarñs - Notario de Lima
04 39 San Isidro - Conical

TESTIMONIO

] Las Begonias

Telefónica 22 01-3201 Fax. 441,2045
| Email: respinos ara.tom e Página
Web wee mojar

au RENESBATADO El 25/07//02 A LAS 08:41:53 AM HORAS, BAJI El NO 2002-OCIIBE26 DEL
TORO EIARIG 0427, DERECHOS: S/. 72.00 CON RECIBO ND 00021562 Y RECIBO M2
00042560. LIMA: 04/09/2002.
UNA FIRMA ILEGIBLE - DR. CARLOS MANUEL CHTPOCO QUEVEDO - REGISTRADOR PUBLICO —
ICHA REGISTRAL IX — LIMA.=
INSER
DOCUMENTO

=3=2==

A

AAA

smtp

+ LYIS ALDANA 320======
SAN PORIA=
ATENCION: RODOLFO STEMPFLE,
ESTIMADOS SEÑORES:= A
MUCHO LES ABRABECEREMOS SE-SIRVAR MODIFICAR. NUESTRA DIRECCIÓN COMO SIGUE
SYHTROLEUM PERU HOLDINES LTD. , GUCURSAL DEL PERU=
AY. REPUBLICA DE PANAMA 3531
DFICINA 404===========.

e 3m========,

SAN ¡SIDRO, LIMA 27
TELEFONO: 221-1056%=
FAX: 221-0442= =

APROVECHAMOS LA OPORTUNIDAD PARA SALUDARLOS
ATENTAMENTE
UNA FIRMA ILEGIBLE.========2=
SELLO QUE DICE; SYMTROLEBN PERÚ HOLDINGE L
PAYHE - GERENTE SENERAL,==
RP/MEBS=
CC: DEPARTAMENTO DE ASESORIA JURIDICA=========
AU. REPUBLICA DE PANAMA 3531, OF. 404- SAN ISIDRO, LIMA 27 — PERU
CENTRAL 1511) 221-1061 - TELF. (511) 221-0198 — FAX: f511) 221-0142=====
CONCELUSTON:
FORMALITADO El INSTRUMENTO LOS COMPARECIENTES -LE- DIERON LECTURA, DESPUES DE LO

MITED SUCURSAL DEL PERU - RICHARD L.

Ena
Abogado - Notario de Lima
San isioro

FER 5
“alos: AFIRMARON Y PATIFICARON EN SU CONTENIDO, DECLARANDO QUE SE TRATA DE UN
ACTO VALIDO Y MD SIMULADO, MANIFESTANDO IGUALMENTE CONOCER LOS ANTECEDENTES Y/0
TITULOS “QUE ORIGINAN POR EL PRESENTE INSTRUMENTO Y DECLARANDO CONOCER SUS
IDENTIDADES RECIPROCAMENTE ASI COMD RECONOCER COMO SUYAS LAS FIRMAS DE LA MINUTA

PLE LA DRIGINA. LA PRESENTE ESCRITURA PUBLICA SE INICIA EN La FOJA CON NUMERO DE
SERIE 3£04832 Y TERMINA: EN LA. FOJA CON NUMERO DE SERIE 3504864, DE LO QUE DOY
FE. EIRMADO: ANTONIO RODOLFO STUMPFLE GUIMARAES, RICHARD L. PAYNE, JORGE AUGUSTO
PEREZ TAÍHAN Y LUTS RAFAEL DEBER NÚÑEZ, CONCLUVO EL PRECESO DE FIRMAS El DIA
VEINTITRES DE EMERO DEL-DOS MIL TRES, ANTE MI, CARDLA CECILIA HIDALSO MORAN,

G ABd=1,014, Y A SOLICITUD DE PARTE INTERESABA

L QUE RUBRICO EN CADA UNA DE SUS MOJAS,

BO DE MÁRZO DEL_DOS MIL SETS.
Ñ. » /

y ASIENTO A
00002 DE “LA PARTIDA NO 11355077 DEL REBISTRO DE HIDROCARBUROS .- LIMA, 29-02-03.

TESTIMONIO

3
3
m
3
Ed
El
E

e Notaria de Lima
ES]

taría Espinosa-Garreta
El Notario que autorize certifica que las copias que se
me presentan en 32 folios son exactas a sus
originales; doy fa

San isioro, _ 07 ABR.

OSA BARRETA
- FSPpINOGA-BAR
Acordo -Hoteño de Lima
drá 052 04. 29 San to - Central R 5n A. Es

cuore A eg Notario de Lima

Oficina: LIMA. Partida: 11355079. Pag. 6/9 re 1] . S .

SUNARP OFICINA REGISTRAL LIMA
3 LOS MIGISTACS POLACOS N* Partida: 11355079
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
SYNTROLEUM PERU HOLDINGS LIMITED SUCURSAL DEL PERU
REGISTRO DE HIDROCARBUROS
RUBRO : MODIFICACION DE CONTRATO DE LICENCIA
A 00002

POR ESCRITURA PUBLICA DEL 23 DE ENERO DEL 2003, EXTENDIDA ANTE
NOTARIO DE LIMA DRA. CAROLA CECILIA HIDALGO MORAN SE CELEBRA LA
MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL Z-l, COMPARECEN LOS
SIGUIENTES SEÑORES: DON: ANTONIO RO! STUMPFLE GUIMARAES,
EN NOMBRE Y REPRESENTACION DE PER: ot EN SU CALIDAD DE
GERENTE GENERAL (E), DEBIDAMENTE SEGUN CONSTA DEL
ACUERDO DE DIRECTORIO DE PERU N* 020-2002 DEL 10 DE ABRIL
DE 2002 QUE CORRE INSCRITO EN ¡ENTO'€ DE LA PARTIDA N*
00259837 DEL REGISTRO DE Pi : S DE LIMA Y DE
CONFORMIDAD CON EL ACUE! 1 DE PERUPETRO S.A. N*
022-2002 DEL 26 DE ABRIL DE EL 'O SUPREMO N? 045-2002-
EM PUBLICADO EL 25 DE E EN EL DIARIO OFICIAL EL

PERUANO; DON: RICHAR! ¡YN N: JORGE AUGUSTO PEREZ
TAIMAN, QUIENES EN E: TO: PROCEDER EN NOMBRE Y

REPRESENTACION PERU HOLDINGS LIMITED,
SUCURSAL DEL PERU, DEBID, FACULTADOS SEGUN CONSTA DE
LOS PODERES Il s ¿ ASIENTO A 00002 Y A 00001 DE LA

O ” RESPECTIVAMENTE DEL REGISTRO DE

CALLAO Y EN

os:
Sener m4) 0

1001woTÍ2sw

0:11 1102/20/00
ny vUDOS

INA REGISTRAL DE LIMA Y
PARTIDA NUMERO 114476 LIBRO DE
BLICO DE HIDROCARBUROS Y EN EL
LA PARTIDA NUMERO 11328133 DEL LIBRO DE
CONTRATIS' SN RACIONES DEL REGISTRO PUBLICO DE
HIDROCARBUI a LUIS RAFAEL ZOEGER NUÑEZ, QUIEN
PROCEDE EN» RE Y REPRESENTACIÓN DE BPZ ENERGY
INC., SUCURSAC<PERÚ, FACULTADO SEGUN CONSTA DE LOS
PODERES CRITOS EN EL ASIENTO A 00004 DE LA PARTIDA N*
11322211 DI LIBRO SOCIEDADES MERCANTILES/SUCURSALES
DEL REG O DE PERSONAS JURÍDICAS DE LA OFICINA
REGIST DE LIMA, DON: JORGE AUGUSTO PEREZ TAIMAN,
QUIEN ., PROCEDE EN NOMBRE Y  REPRESENTACION DE
SYNTRÓLEUM CORPORATION, FACULTADO SEGUN CONSTA DE
LOSGPODERES INSCRITOS EN EL ASIENTO A 00001 DE LA
PARTIDA N* 11337230 DEL LIBRO DE PODERES OTORGADOS POR
SOCIEDADES CONSTITUIDAS O SUCURSALES ESTABLECIDAD EN
«El EXTRANJERO DEL REGISTRO DE PERSONAS JURÍDICAS DE LA

Número (PÁGINA)
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
Oficina: LIMA. Partida: 11355079. Pag. 7/9

ZONA REGISTRAL N” IX. SEDE LIMA |
S U NARP OFICINA REGISTRAL LIMA
AS NN Partida: 11355079

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
SYNTROLEUM PERU HOLDINGS LIMITED SUCURSAL DEL PERU

OFICINA REGISTRAL DE LIMA, DON LUIS RAFAEL ZOEGER NUÑEZ,
QUIEN PROCEDE EN NOMBRE Y REPRESENTACION DE o >; y]
ASSOCIATES, INC., FACULTADO SEGUN CONSTA DE
PODERES INSCRITOS EN LA PARTIDA N* 11330323 DEL LIBR
PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DE LA OFICINA
REGISTRAL DE LIMA. >

EN RESUMEN SE ESTABLECE EN LA PAR
DEL CONTRATO DE LICENCIA LO SIGUIENE: TO”

CLAUSULA PRIMERA o Y ÁS So
1.1 PERUPETRO S.A. (PERUPETRO) cón Syntraleum Peru Holdings
Limited, Sucursal del Perú y BPZ Energy áhc.. Sucursal Peru,
celebraron un Contrato de Liceneiá,para Ja Exploración y Explotación
de Hidrocarburos en el Lote 2+1,+en agólante CONTRATO, ubicado
Costa afuera en el Mar Territorial Peruáno correspondiendo a la
costa de las Provincias de Zarumilla; Tumbes y Contralmirante Villar
del Departamento de Tumbes y Talara dél Departamento de Piura, el
mismo que conforme a ley fuera aprobado por Decreto Supremo No.
052-2001-EM y elevado a Escritufa Pública con fecha 30 de
noviembre de 2001, ante Notario Público de Lima Dra. Cecilia
Hidalgo. e inscrito en.el Asienta A0001 de la Partida No. 11355079,
del Libro de Actos, Contratos y Derechos Petroleros del Registro
Público de Hidrocarburos.

dodo

TITI 1102/20/90
en ero

Peru—Holdings—Limited,—Sucursal del
Perú, solicitó. medianté ¡carta de fecha 8 de enero de 2002 , la
modificación del CONTRATO, habiendo llegado a un acuerdo con
PERUPETRO sobre la misma.

CLAUSULA SEGUNDA

2.1. Interviene Syntroleum Corporation para ratificar en favor de
Syntroleum Peru Holdings Limited, Sucursal del Perú, la garantía
corporativa que aparece en el Anexo “D-1" señalada en el acápite
3.11 del CONTRATO.

2.2. Interviene BPZ £ Associates, Inc., para ratificar en favor de BPZ
Energy Inc., Sucursal Peru, la garantía corporativa que aparece en el
Anexo "D-2" señalada en el acápite 3.11 del CONTRATO.

CLAUSULA TERCERA
Para efectos de reflejar lo establecido en las cláusulas precedentes,
es necesario introducir en el CONTRATO modificaciones o agregados

Página Número ( PÁGINA
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

» 'MAAAA :30PO) EJEA 052238 24911 9p
*uns¡6a4 PePrlIqnd ap opa Ran Un SOUIDUa] Eoyy
Oficina: LIMA. Partida: 11355079. Pag. 6/9 $
ZONA REGISTRAL N* IX. SEDE LIMA ES

SUNARP OFICINA REGISTRAL LIMA 3

"E LOS BICISIAOS PUBLICOS. N* Partida: 11355079 i

INSCRIPCION DE ACTOS (08 PETROLEROS
| SYNTROLEUM PERU HOLDINGS 1 LIMITED URSAL DEL PERU

al texto contractual, manteniéndose vigentes y sin modificación las
demás cláusulas, acápites, subacápites y anexos del CONTRATO no
especificados en esta cláusula.==

Las Partes han acordado introducir en el CONTRATO las
modificaciones o agregados que se indican a continuación:

3.1 Agregar el acápite 1.53, el cual quedará redactado de la

100 1WDINVISV
¡Ouen

siguiente manera: 87
"1.53 Fecha de Primera Modificación SE
Es el 23 de enero de 2003, fecha en la qué se suscribe la presente E]
modificación del Contrato de Licencia para da Exploración y =e
Explotación de Hidrocarburos en el Lor aprobada por Decreto E
Supremo No 045-2002-EM". Se
3.2 Agregar el acápite 8.10, el ¿cual quedará redactado de la
siguiente manera:
"8.10 Los porcentajes de pos 2 Petróleo, tendrán un
descuento de treinta por ciento ( Contratista haya realizado
una Declaración de Descubrimiel ¡al da Petróleo dentro de los cuatro 2H
(4) primeros años de vigencia p 1 l a partir de la Fecha de Ss
Primera Modificación, el cual ii Nonasta que al factor "R" sea igual a si
uno punto tres (1.3). Luego fe £R” haya alcanzado un valor mayor a 23
uno punto tres (1.3), los ñ a a aplicar serán los establecidos en 35
ollo adi ecos de descuento, aún en el caso que el 3
factor "R” luego de al e eriores a uno punto tres (1.3), adquiera ¿
valores inferiores a BYRO podrá aprober la extensión del plazo en ji
a zi i , il e

gun Caso A] 5 parra
actor E
El título fue o LU/O1103 a las 01:50:21 PM horas, bajo el N* 2003- 4
00016224 del To i 0433. Derechos : S/. 1240.00 con recibo N*%00003684
con recibo IMA. - 28/02/2003 E
<
Sa
o
o :
3
y
MZ
a
So
>

Página Número [PÁGINA]
Resolución del Superintendente Nacional de los Registros Públicos N* 12497-SUNARP
